


[EXECUTION COPY]

Exhibit 10(ff)

--------------------------------------------------------------------------------

$1,700,000,000

364-DAY CREDIT AGREEMENT

among

VIACOM INC.,

VIACOM INTERNATIONAL INC.,

THE SUBSIDIARY BORROWERS PARTIES HERETO,

THE LENDERS NAMED HEREIN,

JP MORGAN CHASE BANK,
as Administrative Agent,

SALOMON SMITH BARNEY INC.,
as Syndication Agent, and

BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES, INC., and
THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH,
as Co-Documentation Agents

Dated as of February 28, 2003

--------------------------------------------------------------------------------

JPMORGAN SECURITIES INC.

and

SALOMON SMITH BARNEY INC.,
as Joint Lead Arrangers

JPMORGAN SECURITIES INC.,
as Sole Bookrunner

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS   1     SECTION 1.1.   Defined Terms   1     SECTION
1.2.   Terms Generally   11
ARTICLE II    THE CREDITS
 
13     SECTION 2.1.   Commitments   13     SECTION 2.2.   Loans   13     SECTION
2.3.   Revolving Credit Borrowing Procedure   13     SECTION 2.4.   Repayment of
Loans   13     SECTION 2.5.   Conversion and Continuation Options   13    
SECTION 2.6.   Fees   14     SECTION 2.7.   Interest on Loans; Eurodollar
Tranches; Etc   14     SECTION 2.8.   Default Interest   15     SECTION 2.9.  
Alternate Rate of Interest   15     SECTION 2.10.   Termination, Reduction and
Increase of Commitments   16     SECTION 2.11.   Optional Prepayments of Loans  
17     SECTION 2.12.   Reserve Requirements; Change in Circumstances   17    
SECTION 2.13.   Indemnity   18     SECTION 2.14.   Pro Rata Treatment; Funding
Matters; Evidence of Debt   19     SECTION 2.15.   Sharing of Setoffs   20    
SECTION 2.16.   Payments   20     SECTION 2.17.   Taxes   21     SECTION 2.18.  
Termination or Assignment of Commitments Under Certain Circumstances   23
ARTICLE III    REPRESENTATIONS AND WARRANTIES
 
23     SECTION 3.1.   Corporate Existence   23     SECTION 3.2.   Financial
Condition   24     SECTION 3.3.   Litigation   24     SECTION 3.4.   No Breach,
etc.   24     SECTION 3.5.   Corporate Action   24     SECTION 3.6.   Approvals
  24     SECTION 3.7.   ERISA   24     SECTION 3.8.   Taxes   25     SECTION
3.9.   Investment Company Act   25     SECTION 3.10.   Environmental   25    
SECTION 3.11.   Material Subsidiaries   25
ARTICLE IV    CONDITIONS OF EFFECTIVENESS AND LENDING
 
25     SECTION 4.1.   Effectiveness   25     SECTION 4.2.   Initial Loans to
Subsidiary Borrowers   25     SECTION 4.3.   All Credit Events   26

ii

--------------------------------------------------------------------------------


ARTICLE V    COVENANTS
 
26     SECTION 5.1.   Financial Statements   26     SECTION 5.2.   Corporate
Existence, Etc.   28     SECTION 5.3.   Insurance   29     SECTION 5.4.  
Prohibition of Fundamental Changes   29     SECTION 5.5.   Limitation on Liens  
30     SECTION 5.6.   Limitation on Subsidiary Indebtedness   30     SECTION
5.7.   Consolidated Coverage Ratio   31     SECTION 5.8.   Use of Proceeds   31
    SECTION 5.9.   Transactions with Affiliates   31
ARTICLE VI    EVENTS OF DEFAULT
 
32
ARTICLE VII    THE AGENTS
 
33
ARTICLE VIII    GUARANTEES
 
35     SECTION 8.1.   Viacom Guarantee   35     SECTION 8.2.   Viacom
International Guarantee   37
ARTICLE IX    MISCELLANEOUS
 
40     SECTION 9.1.   Notices   40     SECTION 9.2.   Survival of Agreement   40
    SECTION 9.3.   Binding Effect   40     SECTION 9.4.   Successors and Assigns
  40     SECTION 9.5.   Expenses; Indemnity   43     SECTION 9.6.   Right of
Setoff   44     SECTION 9.7.   APPLICABLE LAW   44     SECTION 9.8.   Waivers;
Amendment   44     SECTION 9.9.   Entire Agreement   45     SECTION 9.10.  
Waiver of Jury Trial   45     SECTION 9.11.   Severability   45     SECTION
9.12.   Counterparts   45     SECTION 9.13.   Headings   45     SECTION 9.14.  
Jurisdiction; Consent to Service of Process   45     SECTION 9.15.  
Confidentiality   46     SECTION 9.16.   Waiver of Notice of Termination Period
  47     SECTION 9.17.   Consent to Amendments to Five-Year Credit Agreement and
Amended and Restated Infinity Credit Agreement   47

iii

--------------------------------------------------------------------------------


ANNEXES
 
  Annex I   Pricing Grid    
EXHIBITS
 
 
 
  Exhibit A   Administrative Questionnaire     Exhibit B-1   Form of Revolving
Credit Borrowing Request     Exhibit B-2   Form of Subsidiary Borrower
Designation     Exhibit B-3   Form of Subsidiary Borrower Request     Exhibit C
  Form of Assignment and Acceptance     Exhibit D   Form of Confidentiality
Agreement     Exhibit E   Form of Closing Certificate     Exhibit F   Form of
New Lender Supplement     Exhibit G   Form of Commitment Increase Letter    
Exhibit H   Form of Amendment No. 2 to Five-Year Credit Agreement     Exhibit I
  Form of Amendment No. 1 to Amended and Restated Infinity Credit Agreement    
SCHEDULES         Schedule 1.1   Commitments; Addresses for Notices    
Schedule 1.1(a)   Guarantees     Schedule 5.6   Subsidiary Indebtedness    
Schedule VI(h)   Judgments    

iv

--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT entered into as of February 28, 2003, among
VIACOM INC., a Delaware corporation ("Viacom"), each Subsidiary Borrower (as
herein defined); VIACOM INTERNATIONAL INC., a Delaware corporation ("Viacom
International"); the lenders whose names appear on Schedule 1.1 hereto or who
subsequently become parties hereto as provided herein (the "Lenders"); JPMORGAN
CHASE BANK, a New York banking corporation ("JPMorgan Chase"), as administrative
agent for the Lenders; SALOMON SMITH BARNEY INC., a New York corporation, as
syndication agent for the Lenders (in such capacity, the "Syndication Agent");
and BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES, INC. and THE BANK OF
TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as co-documentation agents for the
Lenders (in such capacity, the "Co-Documentation Agents").

W I T N E S S E T H:

WHEREAS, Viacom has requested that the Lenders provide extensions of credit to
it and to certain Subsidiary Borrowers to be used for general corporate purposes
(including, without limitation, acquisitions and commercial paper backup), which
extensions of credit shall enable the Borrowers (as herein defined) to borrow
loans in an aggregate amount not to exceed $1.7 billion (except as increased or
reduced pursuant to Section 2.10) on a revolving credit basis on and after the
Closing Date (as herein defined) and prior to the Revolving Credit Maturity Date
(as herein defined); and

WHEREAS, the Lenders are willing to extend credit to the Borrowers on the terms
and subject to the conditions herein set forth;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

SECTION 1.1.    Defined Terms.    As used in this Agreement, the following terms
shall have the meanings specified below:

"ABR Loan" shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

"Administrative Agent" shall mean JPMorgan Chase, together with its affiliates,
as an arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement, and any successor thereto pursuant to Article VII.

"Administrative Agent Fee Letter" shall mean the Fee Letter with respect to this
Agreement between Viacom and the Administrative Agent, as amended, supplemented
or otherwise modified from time to time.

"Administrative Agent's Fees" shall have the meaning assigned to such term in
Section 2.6(b).

"Administrative Questionnaire" shall mean an Administrative Questionnaire in the
form of Exhibit A hereto.

"Affiliate" shall mean, as to Viacom, any Person which directly or indirectly
controls, is under common control with or is controlled by Viacom. As used in
this definition, "control" (including, with correlative meanings, "controlled
by" and "under common control with") shall mean possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise); provided that, in any event, any Person
which owns directly or indirectly 10% or more of the securities having ordinary
voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to control such corporation or other Person. Notwithstanding the
foregoing, (a) no individual shall be deemed to be an Affiliate of Viacom solely
by

--------------------------------------------------------------------------------


reason of his or her being an officer, director or employee of Viacom or any of
its Subsidiaries and (b) Viacom and Viacom International and their Subsidiaries
shall not be deemed to be Affiliates of each other, unless expressly stated to
the contrary.

"Agents" shall mean the collective reference to the Administrative Agent, the
Co-Documentation Agents, the Joint Lead Arrangers, the Sole Bookrunner and the
Syndication Agent.

"Agreement" shall mean this 364-Day Credit Agreement, as amended, supplemented
or otherwise modified from time to time.

"Alternate Base Rate" shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. For purposes hereof, "Prime Rate" shall mean
the rate of interest per annum publicly announced from time to time by the
Lender serving as the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective; and
"Federal Funds Effective Rate" shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be the Prime Rate until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

"Amended and Restated Infinity Credit Agreement" shall mean the $1,450,000,000
Amended and Restated Five-Year Credit Agreement, dated as of May 3, 2000, as
amended and restated as of March 7, 2001, among Viacom, Viacom International,
the subsidiary borrowers parties thereto, the lenders named therein, JP Morgan
Chase Bank (as successor to The Chase Manhattan Bank), as administrative agent,
Fleet National Bank and Bank of America, N.A., as co-syndication agents, and
Bank of New York, as documentation agent.

"Applicable Eurodollar Margin" shall mean the "Applicable Eurodollar Margin"
determined in accordance with the Pricing Grid set forth in Annex I hereto.

"Applicable Facility Fee Rate" shall mean the "Applicable Facility Fee Rate"
determined in accordance with the Pricing Grid set forth in Annex I hereto.

"Applicable Utilization Fee Rate" shall mean the "Applicable Utilization Fee
Rate" determined in accordance with the Pricing Grid set forth in Annex I
hereto.

"Assignment and Acceptance" shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C.

"Blockbuster Event" means the sale or deconsolidation of Blockbuster Inc. from
Viacom, which sale or deconsolidation shall be substantially non-recourse to
Viacom and Viacom International.

"Board" shall mean the Board of Governors of the Federal Reserve System of the
United States.

"Bonds" shall have the meaning assigned to such term in Section 8.2(g).

"Borrower" shall mean, as applicable, Viacom or the relevant Subsidiary
Borrower.

2

--------------------------------------------------------------------------------


"Business Day" shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

"Capital Lease Obligations" of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property (other than satellite
transponders), or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

"Capital Stock" shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

"Closing Certificate" shall mean a certificate, substantially in the form of
Exhibit E.

"Closing Date" shall mean February 28, 2003.

"Code" shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

"Co-Documentation Agents" shall have the meaning assigned to such term in the
preamble hereto.

"Commitment" shall mean, with respect to each Lender, the commitment of such
Lender to make Loans pursuant to Section 2.1, as set forth on Schedule 1.1, as
such Lender's Commitment may be permanently terminated or reduced from time to
time pursuant to Section 2.10 or changed pursuant to Section 9.4.

"Commitment Increase Date" shall have the meaning assigned to such term in
Section 2.10(e).

"Commitment Increase Letter" shall have the meaning assigned to such term in
Section 2.10(e) and shall be substantially in the form of Exhibit G.

"Commitment Utilization Percentage" shall mean on any day the percentage
equivalent to a fraction (a) the numerator of which is the sum of (i) the
aggregate outstanding principal amount of Loans hereunder plus (ii) the
Five-Year Facility Exposure, and (b) the denominator of which is the sum of
(i) the Total Commitment (or, on any day after termination of the Commitments,
the Total Commitment in effect immediately preceding such termination) plus
(ii) the Five-Year Facility Total Commitment.

"Communications Act" shall mean the Communications Act of 1934, as amended.

"Compliance Certificate" shall have the meaning assigned to such term in
Section 5.1.

"Confidential Information" shall have the meaning assigned to such term in
Section 9.15(a).

"Confidentiality Agreement" shall mean a confidentiality agreement substantially
in the form of Exhibit D, with such changes as Viacom may approve.

"Consolidated Coverage Ratio" shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

"Consolidated EBITDA" shall mean, with respect to Viacom and its Consolidated
Subsidiaries for any period, operating profit (loss) (excluding that related to
Discontinued Operations), plus other income (loss), plus interest income, plus
depreciation and amortization (excluding amortization related to programming
rights, prepublication costs and videocassettes), excluding (a) gains (losses)
on sales of assets (except (I) gains (losses) on sales of inventory sold in the
ordinary course of business and

3

--------------------------------------------------------------------------------


(II) gains (losses) on sales of other assets if such gains (losses) are less
than $10,000,000 individually and less than $50,000,000 in the aggregate during
such period), (b) other non-cash items (including (i) provisions for losses and
additions to valuation allowances, (ii) provisions for restructuring, litigation
and environmental reserves and losses on the Disposition of businesses and
(iii) pension settlement charges), and (c) nonrecurring expenses incurred during
such period in connection with the merger of CBS and Viacom pursuant to the
Agreement and Plan of Merger entered into by CBS, Viacom and Viacom/CBS LLC
dated as of September 6, 1999, as amended, amended and restated, supplemented
and otherwise modified from time to time, minus cash payments made during such
period in respect of non-cash charges taken during any previous period
(excluding cash payments in respect of non-cash charges taken prior to
December 31, 1999).

"Consolidated Interest Expense" shall mean for any period the gross cash
interest expense of Viacom and its Consolidated Subsidiaries on Indebtedness for
such period plus cash dividends paid on preferred stock to persons other than
Viacom and its Wholly Owned Subsidiaries for such period, but excluding the
gross cash interest expense of the Discontinued Operations for such period.

"Consolidated Subsidiary" shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.

"Consolidated Tangible Assets" shall mean at any date the assets of Viacom and
its Subsidiaries determined on such date on a consolidated basis, less goodwill
and other intangible assets.

"Credit Event" shall mean the making of any Loan. It is understood that
conversions and continuations pursuant to Section 2.5 do not constitute "Credit
Events".

"Debt Rating" shall mean the rating applicable to Viacom's senior, unsecured,
non-credit-enhanced long-term indebtedness for borrowed money, as assigned by
either Rating Agency.

"Default" shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

"Discontinued Operations" shall mean the operations classified as "discontinued
operations" pursuant to Accounting Principles Board Opinion No. 30 as presented
in the quarterly report of CBS on Form 10-Q for the quarter ended September 30,
1997 and filed with the SEC on December 14, 1997.

"Disposition" shall mean, with respect to any Property, any sale, lease,
assignment, conveyance, transfer or other disposition thereof; and the terms
"Dispose" and "Disposed of" shall have correlative meanings.

"Dollars" or "$" shall mean lawful money of the United States of America.

"Environmental Laws" shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

"ERISA Affiliate" shall mean, with respect to Viacom, any trade or business
(whether or not incorporated) that is a member of a group of which Viacom is a
member and which is treated as a single employer under Section 414 of the Code.

4

--------------------------------------------------------------------------------


"Eurodollar Loan" shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

"Eurodollar Rate" shall mean, with respect to an Interest Period pertaining to
any Eurodollar Loan, the rate of interest determined on the basis of the rate
for deposits in Dollars for a period equal to such Interest Period commencing on
the first day of such Interest Period appearing on Page 3750 of the Telerate
Screen as of 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period. In the event that such rate does not appear on Page
3750 of the Telerate Screen (or otherwise on the Telerate Service), the
"Eurodollar Rate" shall instead be the interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the average of the rates at which
Dollar deposits approximately equal in principal amount to, in the case of a
Eurodollar Tranche, the portion of such Eurodollar Tranche of the Lender serving
as Administrative Agent, and for a maturity comparable to such Interest Period,
are offered by the principal London offices of the Reference Banks (or, if any
Reference Bank does not at the time maintain a London office, the principal
London office of any affiliate of such Reference Bank) for immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

"Eurodollar Tranche" shall mean the collective reference to Eurodollar Loans
made by the Lenders, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

"Event of Default" shall have the meaning assigned to such term in Article VI;
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

"Excess Utilization Day" shall mean each day on which the Commitment Utilization
Percentage exceeds 50%.

"Exchange Act Report" shall have the meaning assigned to such term in
Section 3.3.

"Existing Credit Agreement" shall mean the $1,800,000,000 364-Day Credit
Agreement, dated as of March 5, 2002, among Viacom, Viacom International, the
subsidiary borrowers parties thereto, the lenders named therein, JP Morgan Chase
Bank, as administrative agent, Salomon Smith Barney Inc., as syndication agent,
and Fleet National Bank and Bank of America, N.A., as co-documentation agents.

"Facility Fees" shall mean all fees payable pursuant to Section 2.6(a).

"Federal Funds Effective Rate" shall have the meaning assigned to such term in
the definition of "Alternate Base Rate".

"Fees" shall mean the Facility Fees, the Administrative Agent's Fees and the
Utilization Fees.

"Financial Covenant" shall mean the financial covenant contained in Section 5.7.

"Financial Officer" of any corporation shall mean its Chief Financial Officer,
its Vice President and Treasurer or its Vice President and Chief Accounting
Officer or, in each case, any comparable officer or any Person designated by any
such officer.

"Five-Year Credit Agreement" shall mean the Five-Year Credit Agreement, dated as
of March 7, 2001, among Viacom, Viacom International, each subsidiary borrower
party thereto, the lenders party thereto, JPMorgan Chase Bank (as successor to
The Chase Manhattan Bank), as administrative agent, Salomon Smith Barney Inc.,
as syndication agent, and Fleet National Bank and Bank of America, N.A., as
co-documentation agents, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

"Five-Year Facility Exposure" shall mean on any day the sum of (i) the Total
Revolving Facility Exposure (as defined in the Five-Year Credit Agreement),
including the aggregate outstanding principal amount

5

--------------------------------------------------------------------------------


of Letters of Credit, Swingline Loans and Competitive Loans (as such terms are
defined in the Five-Year Credit Agreement), plus (ii) the Total Canadian
Facility Exposure (as defined in the Five-Year Credit Agreement), in each case
under the Five-Year Credit Agreement on such day.

"Five-Year Facility Total Commitment" shall mean on any day the sum of the Total
Revolving Commitment and the Total Canadian Commitment (as such terms are
defined in the Five-Year Credit Agreement) (or, on any day after termination of
the Commitments (as defined in the Five-Year Credit Agreement), the Total
Revolving Commitment and the Total Canadian Commitment in effect immediately
preceding such termination), in each case under the Five-Year Credit Agreement
on such day.

"GAAP" shall mean generally accepted accounting principles.

"Governmental Authority" shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

"Granting Bank" shall have to meaning specified in Section 9.4(i).

"Guarantee" of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or entered into with the purpose of
guaranteeing any Indebtedness of any other Person (the "primary obligor") in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase Property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term "Guarantee"
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

"Indebtedness" of any Person shall mean at any date, without duplication,
(i) all obligations of such Person for borrowed money (including, without
limitation, in the case of any Borrower, the obligations of such Borrower for
borrowed money under this Agreement), (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services, except as provided below, (iv) all obligations of such Person as
lessee under Capital Lease Obligations, (v) all Indebtedness of others secured
by a Lien on any Property of such Person, whether or not such Indebtedness is
assumed by such Person, (vi) all Indebtedness of others directly or indirectly
guaranteed or otherwise assumed by such Person, including any obligations of
others endorsed (otherwise than for collection or deposit in the ordinary course
of business) or discounted or sold with recourse by such Person, or in respect
of which such Person is otherwise directly or indirectly liable, including,
without limitation, any Indebtedness in effect guaranteed by such Person through
any agreement (contingent or otherwise) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation, or to maintain the solvency or any
balance sheet or other financial condition of the obligor of such obligation,
provided that Indebtedness of Viacom and its Subsidiaries shall not include
(a) guarantees in existence on the date hereof of Indebtedness of Discontinued
Operations and (b) guarantees of Indebtedness that are identified on
Schedule 1.1(a) hereto, (vii) all obligations of such Person as issuer, customer
or account party under letters of credit or bankers' acceptances that are either
drawn or that back financial obligations that would otherwise be Indebtedness;
provided, however, that in each of the foregoing clauses (i) through (vii),
Indebtedness shall not include obligations (other than under this Agreement)
specifically with respect to the production, distribution and acquisition of
motion pictures or other programming rights, talent or publishing rights.

6

--------------------------------------------------------------------------------


"Indemnified Person" shall have the meaning assigned to such term in
Section 9.5(b).

"Interest Payment Date" shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable thereto and, in the case of a
Eurodollar Loan with an Interest Period of more than three months' duration,
each day that would have been an Interest Payment Date for such Loan had
successive Interest Periods of three months' duration been applicable to such
Loan and, in addition, the date of any conversion of any Eurodollar Loan to an
ABR Loan, the date of repayment or prepayment of any Eurodollar Loan and the
Maturity Date; (b) with respect to any ABR Loan, the last day of each March,
June, September and December and the Maturity Date.

"Interest Period" shall mean as to any Eurodollar Loan, the period commencing on
the borrowing date or conversion date of such Loan, or on the last day of the
immediately preceding Interest Period applicable to such Loan, as the case may
be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
7 days (subject to the prior consent of each Lender) or 1, 2, 3 or 6 months or
(subject to the prior consent of each Lender) 9 or 12 months thereafter, as the
relevant Borrower may elect; provided, however, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of Eurodollar
Loans only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) notwithstanding anything to the contrary herein, no
Borrower may select an Interest Period which would end after the Maturity Date.
Interest shall accrue from and including that first day of an Interest Period to
but excluding the last day of such Interest Period.

"Joint Lead Arrangers" shall mean JP Morgan Securities Inc., a New York
corporation, and Salomon Smith Barney Inc., a New York corporation.

"JPMorgan Chase" shall have the meaning assigned to such term in the preamble to
this Agreement.

"Lenders" shall have the meaning assigned to such term in the preamble to this
Agreement.

"Lender Affiliate" shall mean, (a) with respect to any Lender, (i) an affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an affiliate of such investment advisor.

"Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement.

"Loan" shall mean the revolving loans made by the Lenders to any Borrower
pursuant to Section 2.3. Each Loan shall be a Eurodollar Loan or an ABR Loan.

"Loan Documents" shall mean this Agreement and the Administrative Agent Fee
Letter.

"Losses" shall have the meaning assigned to such term in Section 9.5(b).

"Material Acquisition" shall mean any acquisition of Property or series of
related acquisitions of Property (including by way of merger) which
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (b) involves the payment of consideration by Viacom and its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash consideration consisting of notes or other debt

7

--------------------------------------------------------------------------------


securities and valued at fair market value in the case of other non-cash
consideration) in excess of $100,000,000.

"Material Adverse Effect" shall mean (a) a material adverse effect on the
Property, business, results of operations or financial condition of Viacom and
its Subsidiaries taken as a whole or (b) material impairment of the ability of
Viacom to perform any of its obligations under this Agreement.

"Material Disposition" shall mean any Disposition of Property or series of
related Dispositions of Property which yields gross proceeds to Viacom or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$100,000,000.

"Material Subsidiary" shall mean any "significant subsidiary" of Viacom as
defined in Regulation S-X of the SEC; provided, that each Subsidiary Borrower
shall in any event constitute a Material Subsidiary.

"Maturity Date" shall have the meaning assigned to such term in Section 2.4.

"Moody's" shall mean Moody's Investors Service, Inc. or any successor thereto.

"Multiemployer Plan" shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which contributions have been made by Viacom or any ERISA Affiliate
of Viacom and which is covered by Title IV of ERISA.

"New Lender" shall have the meaning assigned to such term in Section 2.10(d).

"New Lender Supplement" shall mean the agreement made pursuant to
Section 2.10(d) substantially in the form of Exhibit F.

"Non-Consenting Lender" shall have the meaning assigned to such term in
Section 2.18(b).

"Non-U.S. Person" shall have the meaning assigned to such term in
Section 2.17(f).

"Other Taxes" shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

"Outstanding Extensions of Credit" shall mean, as to any Lender at any time, an
amount equal to the sum of the aggregate principal amount of all Loans made by
such Lender then outstanding.

"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

"Person" shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or other
entity, or any government or any agency or political subdivision thereof.

"Plan" shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code and which is maintained for employees of
Viacom or any ERISA Affiliate.

"Prime Rate" shall have the meaning assigned to such term in the definition of
"Alternate Base Rate".

"Pro Forma Period" shall have the meaning assigned to such term in
Section 1.2(c).

"Property" shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

"Rating Agencies" shall mean S&P and Moody's.

"Reference Banks" shall mean JPMorgan Chase, Citibank N.A. and Bank of America,
N.A.

8

--------------------------------------------------------------------------------


"Register" shall have the meaning assigned to such term in Section 9.4(d).

"Regulation D" shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

"Regulation U" shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

"Required Lenders" shall mean, at any time, Lenders whose respective Total
Facility Percentages aggregate more than 50%.

"Responsible Officer" of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement (or, in the case of matters relating to
ERISA, any officer responsible for the administration of the pension funds of
such corporation).

"Revolving Credit Borrowing Request" shall mean a request made pursuant to
Section 2.3 in the form of Exhibit B-1.

"Revolving Credit Maturity Date" shall mean February 27, 2004.

"S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

"SEC" shall mean the Securities and Exchange Commission.

"Sole Bookrunner" shall mean JP Morgan Securities Inc., a New York corporation.

"SPC" shall have the meaning specified in Section 9.4(i).

"Subsidiary" shall mean, for any Person (the "Parent"), any corporation,
partnership or other entity of which shares of Voting Capital Stock sufficient
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
are at the time directly or indirectly owned or controlled by the Parent or one
or more of its Subsidiaries or by the Parent and one or more of its
Subsidiaries. Unless otherwise qualified, all references to a "Subsidiary" or to
"Subsidiaries" in this Agreement shall refer to a Subsidiary or Subsidiaries of
Viacom.

"Subsidiary Borrower" shall mean any Subsidiary of Viacom (a) which is
designated as a Subsidiary Borrower by Viacom pursuant to a Subsidiary Borrower
Designation, (b) which has delivered to the Administrative Agent a Subsidiary
Borrower Request and (c) whose designation as a Subsidiary Borrower has not been
terminated pursuant to Section 4.2. No Subsidiary of Viacom incorporated in
Canada or any province or territory thereof may be a Subsidiary Borrower
hereunder.

"Subsidiary Borrower Designation" shall mean a designation, substantially in the
form of Exhibit B-2, which may be delivered by Viacom and approved by Viacom and
shall be accompanied by a Subsidiary Borrower Request.

"Subsidiary Borrower Obligations" shall mean, with respect to each Subsidiary
Borrower, the unpaid principal of and interest on the Loans made to such
Subsidiary Borrower (including, without limitation, interest accruing after the
maturity of the Loans made to such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of such
Subsidiary Borrower to the Administrative Agent or to any Lender, whether direct
or

9

--------------------------------------------------------------------------------


indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.

"Subsidiary Borrower Request" shall mean a request, substantially in the form of
Exhibit B-3, which is received by the Administrative Agent in connection with a
Subsidiary Borrower Designation.

"Syndication Agent" shall have the meaning assigned to such term in the preamble
hereto.

"Test Period" shall have the meaning assigned to such term in Section 1.2(c).

"Total Commitment" shall mean at any time the aggregate amount of the
Commitments in effect at such time.

"Total Facility Exposure" shall mean at any time the aggregate amount of the
Outstanding Extensions of Credit at such time.

"Total Facility Percentage" shall mean, as to any Lender at any time, the
quotient (expressed as a percentage) of (a) such Lender's Commitment (or (x) for
the purposes of acceleration of the Loans pursuant to clause (II) of Article VI
or (y) if the Commitments have terminated, such Lender's Outstanding Extensions
of Credit) and (b) the aggregate of all Lenders' Commitments (or (x) for the
purposes of acceleration of the Loans pursuant to clause (II) of Article VI or
(y) if the Commitments have terminated, the Total Facility Exposure)).

"Transferee" shall mean any assignee or participant described in Section 9.4(b)
or (f).

"Type" when used in respect of any Loan, shall refer to the Rate by reference to
which interest on such Loan is determined. For purposes hereof, "Rate" shall
mean the Eurodollar Rate or the Alternate Base Rate.

"Utilization Fee" shall have the meaning assigned to such term in
Section 2.6(c).

"Viacom" shall have the meaning assigned to such term in the preamble to this
Agreement.

"Viacom International" shall have the meaning assigned to such term in the
preamble to this Agreement.

"Viacom Obligations" shall mean, with respect to Viacom, the unpaid principal of
and interest on the Loans made to Viacom (including, without limitation,
interest accruing after the maturity of the Loans made to Viacom and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to Viacom, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) and all other obligations, including its Guarantee obligations
hereunder, and liabilities of Viacom to the Administrative Agent or to any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement.

"Voting Capital Stock" shall mean securities or other ownership interests of a
corporation, partnership or other entity having by the terms thereof ordinary
voting power to vote in the election of the board of directors or other Persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency).

10

--------------------------------------------------------------------------------

"Wholly Owned Subsidiary" shall mean any Subsidiary of which all shares of
Voting Capital Stock (other than, in the case of a corporation, directors'
qualifying shares) are owned directly or indirectly by the Parent (as defined in
the definition of "Subsidiary").

SECTION 1.2.    Terms Generally.    (a) The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include", "includes" and
"including" shall, except where the context otherwise requires, be deemed to be
followed by the phrase "without limitation". All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.

(b)  Except as otherwise expressly provided herein, all terms of an accounting
nature shall be construed in accordance with GAAP in effect from time to time.
The parties hereto agree, however, that in the event that any change in
accounting principles from those used in the preparation of the financial
statements referred to in Section 3.2 is, after March 7, 2001, occasioned by the
promulgation of rules, regulations, pronouncements, opinions and statements by
or required by the Financial Accounting Standards Board or Accounting Principles
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) and such change materially affects
the calculation of any component of the Financial Covenant or any standard or
term contained in this Agreement, the Administrative Agent and Viacom shall
negotiate in good faith to amend such Financial Covenant, standards or terms
found in this Agreement (other than in respect of financial statements to be
delivered hereunder) so that, upon adoption of such changes, the criteria for
evaluation of Viacom's and its Subsidiaries' financial condition shall be the
same after such change as if such change had not been made; provided, however,
that (i) any such amendments shall not become effective for purposes of this
Agreement unless approved by the Required Lenders and (ii) if Viacom and the
Required Lenders cannot agree on such an amendment, then the calculations under
such Financial Covenant, standards or terms shall continue to be computed
without giving effect to such change in accounting principles; provided further,
however, that the parties hereto agree that Viacom and its Subsidiaries have
adopted Statement of Position 00-2, "Accounting by Producers or Distributors of
Films" effective as from January 1, 2000; Statement of Financial Accounting
Standards ("SFAS") No. 142, "Goodwill and Other Intangible Assets" effective as
from January 1, 2002; SFAS No. 143, "Accounting for Asset Retirement
Obligations" effective as from January 1, 2003; SFAS No. 144, "Accounting for
the Impairment or Disposal of Long-Lived Assets" effective as from January 1,
2002; SFAS No. 145, "Rescission of FASB Statements No. 4, 44 and 64, Amendments
to FASB Statement No. 13 and Technical Corrections" effective as from January 1,
2003.

(c)  For the purposes of calculating Consolidated EBITDA and Consolidated
Interest Expense for any period (a "Test Period"), (i) if at any time from the
period (a "Pro Forma Period") commencing on the second day of such Test Period
and ending on the date which is ten days prior to the date of delivery of the
Compliance Certificate in respect of such Test Period (or, in the case of any
pro forma calculation made pursuant hereto in respect of a particular
transaction, ending on the date such transaction is consummated after giving
effect thereto), Viacom or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Test Period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the
Property which is the subject of such Material Disposition for such Test Period
or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period, and Consolidated Interest Expense for
such Test Period shall be reduced by an amount equal to the Consolidated
Interest Expense for such Test Period attributable to any Indebtedness of Viacom
or any Subsidiary repaid, repurchased, defeased or otherwise discharged with
respect to Viacom and its Subsidiaries in connection with such Material
Disposition (or, if the Capital Stock of any Subsidiary is sold, the
Consolidated Interest Expense for such Test Period directly attributable to the
Indebtedness of such Subsidiary to the extent Viacom and

11

--------------------------------------------------------------------------------


its continuing Subsidiaries are no longer liable for such Indebtedness after
such Disposition); (ii) if during such Pro Forma Period Viacom or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA and Consolidated
Interest Expense for such Test Period shall be calculated after giving pro forma
effect thereto (including the incurrence or assumption of any Indebtedness in
connection therewith) as if such Material Acquisition (and the incurrence or
assumption of any such Indebtedness) occurred on the first day of such Test
Period; and (iii) if during such Pro Forma Period any Person that subsequently
became a Subsidiary or was merged with or into Viacom or any Subsidiary since
the beginning of such Pro Forma Period shall have entered into any disposition
or acquisition transaction that would have required an adjustment pursuant to
clause (i) or (ii) above if made by Viacom or a Subsidiary during such Pro Forma
Period, Consolidated EBITDA and Consolidated Interest Expense for such Test
Period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such Test Period. For the purposes of
this paragraph, whenever pro forma effect is to be given to a Material
Disposition or Material Acquisition, the amount of income or earnings relating
thereto and the amount of Consolidated Interest Expense associated with any
Indebtedness discharged or incurred in connection therewith, the pro forma
calculations shall be determined in good faith by a Financial Officer of Viacom.
If any Indebtedness bears a floating rate of interest and the incurrence or
assumption thereof is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated as if the rate in effect on the last day of the
relevant Pro Forma Period had been the applicable rate for the entire relevant
Test Period (taking into account any interest rate protection agreement
applicable to such Indebtedness if such interest rate protection agreement has a
remaining term in excess of 12 months). Comparable adjustments shall be made in
connection with any determination of Consolidated EBITDA.

(d)  For purposes of the Financial Covenant, (i) the Discontinued Operations
shall be disregarded and (ii) the businesses classified as Discontinued
Operations shall be limited to those businesses treated as such in the financial
statements of Viacom referred to in the definition of "Discontinued Operations"
and the accounting treatment of Discontinued Operations shall be consistent with
the accounting treatment thereof in such financial statements.

12

--------------------------------------------------------------------------------

ARTICLE II
THE CREDITS

SECTION 2.1.    Commitments.    Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Loans to Viacom or any Subsidiary
Borrower, at any time and from time to time on and after the Closing Date and
until the earlier of (a) the Business Day immediately preceding the Revolving
Credit Maturity Date and (b) the termination of the Commitment of such Lender,
in an aggregate principal amount at any time outstanding not to exceed such
Lender's Commitment. Each Borrower may borrow, prepay and reborrow Loans on and
after the Closing Date and prior to the Revolving Credit Maturity Date, subject
to the terms, conditions and limitations set forth herein.

SECTION 2.2.    Loans.    (a) Each Loan shall be made to the relevant Borrower
by the Lenders ratably in accordance with their respective Commitments. The
Loans shall be made in minimum amounts equal to (i) in the case of Eurodollar
Loans, $50,000,000 or an integral multiple of $5,000,000 in excess thereof, and
(ii) in the case of ABR Loans, $25,000,000 or an integral multiple of $5,000,000
in excess thereof (or an aggregate principal amount equal to the remaining
balance of the available Total Commitment).

(b)  Each Lender shall make each Loan to be made by it on the proposed date
thereof by wire transfer of immediately available funds to the Administrative
Agent in New York, New York, not later than 12:00 noon, New York City time (or,
in connection with an ABR Loan to be made on the same day on which a notice is
submitted, 12:30 p.m., New York City time) and the Administrative Agent shall by
3:00 p.m., New York City time, credit the amounts so received to the general
deposit account of the relevant Borrower with the Administrative Agent.

SECTION 2.3.    Revolving Credit Borrowing Procedure.    In order to request a
Loan, the relevant Borrower shall hand deliver or telecopy to the Administrative
Agent a Revolving Credit Borrowing Request in the form of Exhibit B-1 (a) in the
case of a Eurodollar Loan, not later than 11:00 a.m., New York City time, three
Business Days before a proposed borrowing and (b) in the case of an ABR Loan,
not later than 11:00 a.m., New York City time, on the day of a proposed
borrowing. Such notice shall be irrevocable and shall in each case specify
(i) whether the Loan then being requested is to be a Eurodollar Loan or an ABR
Loan, (ii) the date of such Loan (which shall be a Business Day) and the amount
thereof; and (iii) in the case of a Eurodollar Loan, the Interest Period with
respect thereto. The Administrative Agent shall promptly advise the Lenders of
any notice given pursuant to this Section 2.3 and of each Lender's portion of
the requested Loan.

SECTION 2.4.    Repayment of Loans.    Each Borrower shall repay all outstanding
Loans on the first anniversary of the Revolving Credit Maturity Date (or such
earlier date on which the Loans shall be due and payable in accordance herewith)
(the "Maturity Date"). Each Loan shall bear interest from and including the date
thereof on the outstanding principal balance thereof as set forth in
Section 2.7.

SECTION 2.5.    Conversion and Continuation Options.    (a) The relevant
Borrower may elect from time to time to convert Eurodollar Loans (or, subject to
Section 2.7(d), a portion thereof) to ABR Loans on the last day of an Interest
Period with respect thereto by giving the Administrative Agent prior irrevocable
notice of such election. The relevant Borrower may elect from time to time to
convert ABR Loans (subject to Section 2.7(d)) to Eurodollar Loans by giving the
Administrative Agent at least three Business Days' prior irrevocable notice of
such election. Any such notice of conversion to Eurodollar Loans shall specify
the length of the initial Interest Period therefor. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof. All
or any part of outstanding Eurodollar Loans and ABR Loans may be converted as
provided herein; provided, that no Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is

13

--------------------------------------------------------------------------------


continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such a conversion.

(b)  Any Eurodollar Loans (or, subject to Section 2.7(d), a portion thereof) may
be continued as such upon the expiration of the then current Interest Period
with respect thereto by the relevant Borrower giving irrevocable notice to the
Administrative Agent, not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto, of the length of the next
Interest Period to be applicable to such Loans; provided, that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such a continuation;
and provided, further, that if the relevant Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Eurodollar Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any notice from a Borrower pursuant to this
Section 2.5(b), the Administrative Agent shall promptly notify each Lender
thereof. The Administrative Agent shall promptly notify the applicable Borrower
upon the determination in accordance with this Section 2.5(b), by it or the
Required Lenders, not to permit such a continuation.

SECTION 2.6.    Fees.    (a) Viacom agrees to pay to the Administrative Agent
for the account of each Lender a Facility Fee for the period from and including
the Closing Date to the Revolving Credit Maturity Date (or such earlier date on
which the Commitments shall terminate in accordance herewith), computed at a per
annum rate equal to the Applicable Facility Fee Rate on such Lender's Commitment
(whether used or unused); provided that, if such Lender continues to have any
Outstanding Extensions of Credit after its Commitment terminates, then such
Facility Fee shall continue to accrue on the daily amount of such Lender's
Outstanding Extensions of Credit from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Outstanding Extensions of Credit. All Facility Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days and
shall be payable quarterly in arrears on the last day of each March, June,
September and December, on the Revolving Credit Maturity Date or such earlier
date on which the Commitments shall be terminated, commencing on the first of
such dates to occur after the Closing Date, and on the date (after termination
of the Commitments) on which each Lender ceases to have any Outstanding
Extensions of Credit.

(b)  Viacom agrees to pay to the Administrative Agent, for its own account, the
administrative agent's fees ("Administrative Agent's Fees") provided for in the
Administrative Agent Fee Letter at the times provided therein.

(c)  Viacom agrees to pay to each Lender, through the Administrative Agent, on
each Interest Payment Date for ABR Loans, a utilization fee (a "Utilization
Fee") at a rate per annum equal to the Applicable Utilization Fee Rate for each
Excess Utilization Day during the period covered by such Interest Payment Date
on the Outstanding Extensions of Credit of such Lender on such Excess
Utilization Day. All Utilization Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days and shall be payable in
arrears.

(d)  All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
relevant Lenders. Once paid, none of the Fees shall be refundable under any
circumstances (other than corrections of errors in payment).

SECTION 2.7.    Interest on Loans; Eurodollar Tranches; Etc.    (a) Subject to
the provisions of Section 2.8, Eurodollar Loans shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to in the case of each Eurodollar Loan, the Eurodollar Rate
for the Interest Period in effect for such Loan plus the Applicable Eurodollar
Margin. The Eurodollar Rate for each Interest Period shall be determined by the
Administrative Agent, and

14

--------------------------------------------------------------------------------


such determination shall be conclusive absent manifest error. The Administrative
Agent shall promptly advise the relevant Borrower and each Lender of such
determination.

(b)  Subject to the provisions of Section 2.8, ABR Loans shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) at a rate per annum equal to the
Alternate Base Rate. The Alternate Base Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(c)  Interest on each Loan shall be payable on each applicable Interest Payment
Date.

(d)  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations, repayments and prepayments of Eurodollar Loans
hereunder and all selections of Interest Periods hereunder in respect of
Eurodollar Loans shall be in such amounts and shall be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal to
$50,000,000 or a whole multiple of $5,000,000 in excess thereof. Unless
otherwise agreed by the Administrative Agent, in no event shall there be more
than 25 Eurodollar Tranches outstanding at any time.

(e)  If no election as to the Type of Loan is specified in any notice of
borrowing with respect thereto, then the requested Loan shall be an ABR Loan. If
no Interest Period with respect to a Eurodollar Loan is specified in any notice
of borrowing, conversion or continuation, then the relevant Borrower shall be
deemed to have selected an Interest Period of one month's duration.

SECTION 2.8.    Default Interest.    If all or a portion of the principal amount
of any Loan shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans (whether or not overdue) shall
bear interest at a rate per annum which is equal to the rate that would
otherwise be applicable thereto pursuant to the provisions of Section 2.7 plus
2% and (b) if all or a portion of any interest payable on any Loan or any Fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate otherwise applicable to ABR Loans pursuant
to Section 2.7(b) plus 2%, in each case, with respect to clauses (a) and
(b) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

SECTION 2.9.    Alternate Rate of Interest.    In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan (i) the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon each
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or (ii) the Required Lenders shall have determined and
shall have notified the Administrative Agent that the Eurodollar Rate determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining Eurodollar Loans during such Interest Period, the
Administrative Agent shall, as soon as practicable thereafter, give written or
telecopy notice of such determination to the Borrowers and the Lenders. In the
event of any such determination, until the Administrative Agent shall have
advised the Borrowers and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any request by a Borrower for a Eurodollar Loan
pursuant to Section 2.3 to be made after such determination shall be deemed to
be a request for an ABR Loan and (ii) any request by a Borrower for conversion
into or a continuation of a Eurodollar Loan pursuant to Section 2.5 to be made
after such determination shall have no force and effect (in the case of a
requested conversion) or shall be deemed to be a request for a conversion into
an ABR Loan (in the case of a requested continuation). Each determination by the
Administrative Agent or the Required Lenders hereunder shall be conclusive
absent manifest error.

15

--------------------------------------------------------------------------------


SECTION 2.10.    Termination, Reduction and Increase of Commitments.    (a) Upon
at least three Business Days' prior irrevocable written or telecopy notice to
the Administrative Agent, Viacom may at any time in whole permanently terminate,
or from time to time in part permanently reduce, the Commitments; provided,
however, that (i) each partial reduction of the Commitments shall be in a
minimum principal amount of $10,000,000 and in integral multiples of $1,000,000
in excess thereof and (ii) no such termination or reduction shall be made if,
after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, (x) the Outstanding Extensions of Credit of any Lender
would exceed such Lender's Commitment then in effect or (y) the Total Facility
Exposure would exceed the Total Commitment then in effect. The Administrative
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.10(a).

(b)  Except as otherwise provided in Section 2.18, each reduction in the
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective Commitments. Viacom agrees to pay to the Administrative Agent
for the account of the Lenders, on the date of termination or reduction of the
Commitments, the Facility Fees on the amount of the Commitments so terminated or
reduced accrued through the date of such termination or reduction.

(c)  Viacom shall have the right at any time and from time to time to increase
the Total Commitments to an aggregate amount, when added to the aggregate amount
of Total Commitments (as defined under the Five-Year Credit Agreement) under the
Five-Year Credit Agreement, not to exceed $4,500,000,000 (i) by requesting that
one or more banks or other financial institutions not a party to this Agreement
become a Lender hereunder or (ii) by requesting that any Lender already party to
this Agreement increase the amount of such Lender's Commitment; provided, that
the addition of any bank or financial institution pursuant to clause (i) above
shall be subject to the consent of the Administrative Agent (which consent shall
not be unreasonably withheld); provided further, the Commitment of any bank or
other financial institution pursuant to clause (i) above, shall be in an
aggregate principal amount at least equal to $10,000,000; provided further, the
amount of the increase of any Lender's Commitment pursuant to clause (ii) above
when added to the amount of such Lender's Commitment before the increase, shall
be in an aggregate principal amount at least equal to $10,000,000.

(d)  Any additional bank, financial institution or other entity which elects to
become a party to this Agreement and obtain a Commitment pursuant to clause (c)
of this Section 2.10 shall execute a New Lender Supplement (each, a "New Lender
Supplement") with Viacom and the Administrative Agent, substantially in the form
of Exhibit G, whereupon such bank, financial institution or other entity (a "New
Lender") shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and Schedule 1.1 shall be deemed to be amended to add the name
and Commitment of such New Lender.

(e)  Any increase in the Total Commitment pursuant to clause (c) of this
Section 2.10 shall be effective only upon the execution and delivery to Viacom
and the Administrative Agent of a commitment increase letter in substantially
the form of Exhibit G hereto (a "Commitment Increase Letter"), which Commitment
Increase Letter shall be delivered to the Administrative Agent not less than
five Business Days prior to the Commitment Increase Date and shall specify
(i) the amount of the Commitment of any bank or financial institution not a
party to this agreement which is becoming a Lender or the amount of any increase
in the Commitment of any Lender and (ii) the date such increase is to become
effective (the "Commitment Increase Date").

(f)    Any increase in the Total Commitment pursuant to this Section 2.10 shall
not be effective unless:

(i)no Default or Event of Default shall have occurred and be continuing on the
Commitment Increase Date;

(ii)each of the representations and warranties made by Viacom and the Subsidiary
Borrowers in Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall be true and correct in
all material respects on the

16

--------------------------------------------------------------------------------

Commitment Increase Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date; and

(iii)the Administrative Agent shall have received each of (A) a certificate of
the corporate secretary or assistant secretary of the Borrowers as to the taking
of any corporate action necessary in connection with such increase and (B) an
opinion or opinions of general counsel to the Borrowers as to their corporate
power and authority to borrow hereunder after giving effect to such increase and
such other matters relating thereto as the Administrative Agent and its counsel
may reasonably request.

(g)  Each notice requesting an increase in the Total Commitments pursuant to
this Section 2.10 shall constitute a certification to the effect set forth in
clauses (i) and (ii) of Section 2.10(f).

(h)  No Lender shall at any time be required to agree to a request of Viacom to
increase its Commitment or obligations hereunder.

SECTION 2.11.    Optional Prepayments of Loans.    The relevant Borrower may at
any time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon giving irrevocable written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) to the
Administrative Agent: (i) before 10:00 a.m., New York City time, three Business
Days prior to prepayment, in the case of Eurodollar Loans, and (ii) before
10:00 a.m., New York City time, one Business Day prior to prepayment, in the
case of ABR Loans. Such notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Loans, ABR Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. If a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the relevant Borrower shall also pay any amounts
owing pursuant to Section 2.13. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of ABR Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of
Loans shall be in an aggregate principal amount of $10,000,000 or a whole
multiple of $1,000,000 in excess thereof.

SECTION 2.12.    Reserve Requirements; Change in
Circumstances.    (a) Notwithstanding any other provision herein, if after the
Closing Date any change in applicable law or regulation (including any change in
the reserve percentages provided for in Regulation D) or in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof shall change the basis of taxation of
payments to any Lender of the principal of or interest on any Eurodollar Loan
made by such Lender (other than changes in respect of taxes imposed on the
overall net income of such Lender by the jurisdiction in which such Lender has
its principal office (or in which it holds any Eurodollar Loan) or by any
political subdivision or taxing authority therein and other than taxes that
would not have been imposed but for the failure of such Lender to comply with
applicable certification, information, documentation or other reporting
requirements), or shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of or deposits with or for the
account of such Lender, or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or any Eurodollar Loan made
by such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Eurodollar Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) in respect of any Eurodollar Loan by an
amount deemed by such Lender to be material, then the relevant Borrower agrees
to pay to such Lender as provided in paragraph (c) below such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

17

--------------------------------------------------------------------------------


(b)  If any Lender shall have determined that the adoption after the Closing
Date hereof of any law, rule, regulation or guideline regarding capital
adequacy, or any change in any law, rule, regulation or guideline regarding
capital adequacy or in the interpretation or administration of any of the
foregoing by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender (or any lending office of such Lender) or any Lender's holding company
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender's capital
or on the capital of such Lender's holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender pursuant hereto to a level below
that which such Lender or such Lender's holding company could have achieved but
for such applicability, adoption, change or compliance (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time the relevant Borrower agrees to pay to such
Lender as provided in paragraph (c) below such additional amount or amounts as
will compensate such Lender or such Lender's holding company for any such
reduction suffered.

(c)  A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender as specified in paragraph (a) or
(b) above, as the case may be, and the basis therefor in reasonable detail shall
be delivered to the relevant Borrower and shall be conclusive absent manifest
error. The relevant Borrower shall pay each Lender the amount shown as due on
any such certificate within 30 days after its receipt of the same.

(d)  Except as provided in this paragraph, failure on the part of any Lender to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender's right to demand compensation with
respect to any other period. The protection of this Section 2.12 shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed so long as it shall be
customary for Lenders affected thereby to comply therewith. No Lender shall be
entitled to compensation under this Section 2.12 for any costs incurred or
reductions suffered with respect to any date unless it shall have notified the
relevant Borrower that it will demand compensation for such costs or reductions
under paragraph (c) above not more than 90 days after the later of (i) such date
and (ii) the date on which it shall have become aware of such costs or
reductions. Notwithstanding any other provision of this Section 2.12, no Lender
shall demand compensation for any increased cost or reduction referred to above
if it shall not at the time be the general policy or practice of such Lender to
demand such compensation in similar circumstances under comparable provisions of
other credit agreements, if any. In the event any Borrower shall reimburse any
Lender pursuant to this Section 2.12 for any cost and such Lender shall
subsequently receive a refund in respect thereof, such Lender shall so notify
such Borrower and, upon its request, will pay to such Borrower the portion of
such refund which such Lender shall determine in good faith to be allocable to
the cost so reimbursed. The covenants contained in this Section 2.12 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

SECTION 2.13.    Indemnity.    Each Borrower agrees to indemnify each Lender
against any loss or expense described below which such Lender may sustain or
incur as a consequence of (a) any failure by such Borrower to fulfill on the
date of any borrowing hereunder the applicable conditions set forth in
Article IV, (b) any failure by such Borrower to borrow, continue or convert any
Loan hereunder after irrevocable notice of such borrowing, continuation or
conversion has been given or deemed given pursuant to Article II, (c) any
payment, prepayment or conversion of a Eurodollar Loan made to such Borrower
required by any other provision of this Agreement or otherwise made or deemed
made, whatever the circumstances may be that give rise to such payment,
prepayment or conversion, or any transfer of any such Loan pursuant to
Section 2.18 or 9.4(b), on a date other than the last day of the

18

--------------------------------------------------------------------------------


Interest Period applicable thereto, or (d) if any breakage is incurred, any
failure by a Borrower to prepay a Eurodollar Loan on the date specified in a
notice of prepayment; provided, that any request for indemnification made by any
Lender to any Borrower pursuant hereto shall be accompanied by such Lender's
calculation of such amount to be indemnified. The loss or expense for which such
Lender shall be indemnified under this Section 2.13 shall be equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, converted or not borrowed,
continued, prepaid or converted (assumed to be the Eurodollar Rate in the case
of Eurodollar Loans) for the period from the date of such payment, prepayment,
conversion or failure to borrow, continue, prepay or convert to the last day of
the Interest Period for such Loan (or, in the case of a failure to borrow,
continue, prepay or convert, the Interest Period for such Loan which would have
commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid, converted or not borrowed, continued,
prepaid or converted for such period or Interest Period, as the case may be;
provided, however, that such amount shall not include any loss of a Lender's
margin or spread over its cost of obtaining funds as described above. A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.13 (with calculations in
reasonable detail) shall be delivered to the relevant Borrower and shall be
conclusive absent manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

SECTION 2.14.    Pro Rata Treatment; Funding Matters; Evidence of
Debt.    (a) Except as required under Section 2.18, each payment or prepayment
of principal of any Loan, each payment of interest on the Loans, each payment of
the Facility Fees pursuant to Section 2.6(a), and each reduction of the
Commitments, shall be allocated pro rata among the Lenders in accordance with
their respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender's portion
of any Loan to be made hereunder, the Administrative Agent may, in its
discretion, round such Lender's percentage of such Loan to the next higher or
lower whole Dollar amount.

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the relevant borrowing date that such Lender will not make available to
the Administrative Agent such Lender's portion of a borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such borrowing in accordance with
this Agreement and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the relevant
Borrower agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the relevant Loan and (ii) in the case
of such Lender, the Federal Funds Effective Rate. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender's Loan as part of such borrowing for the purposes of this Agreement;
provided, that such repayment shall not release such Lender from any liability
it may have to such Borrower for the failure to make such Loan at the time
required herein.

(c)  The failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender).

(d)  Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Lender Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

19

--------------------------------------------------------------------------------


(e)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by it from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Borrower with respect to each Loan, the
Type of each Loan and each Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from any Borrower and each
Lender's share thereof. The entries made in the accounts maintained pursuant to
this paragraph (e) shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of any Borrower to repay the Loans in accordance with their terms.

(f)    In order to expedite the transactions contemplated by this Agreement,
each Subsidiary Borrower shall be deemed, by its execution and delivery of a
Subsidiary Borrower Request, to have appointed Viacom to act as agent on behalf
of such Subsidiary Borrower for the purpose of (a) giving any notices
contemplated to be given by such Subsidiary Borrower pursuant to this Agreement,
including, without limitation, borrowing notices, prepayment notices,
continuation notices, and conversion notices and (b) paying on behalf of such
Subsidiary Borrower any Subsidiary Borrower Obligations owing by such Subsidiary
Borrower; provided, that each Subsidiary Borrower shall retain the right, in its
discretion, to directly give any or all of such notices or make any or all of
such payments.

(g)  The Administrative Agent shall promptly notify the Lenders upon receipt of
any Subsidiary Borrower Designation and Subsidiary Borrower Request.

SECTION 2.15.    Sharing of Setoffs.    Except to the extent that this Agreement
provides for payments to be allocated to Loans, each Lender agrees that if it
shall, through the exercise of a right of banker's lien, setoff or counterclaim
against any Borrower, or pursuant to a secured claim under Section 506 of Title
11 of the United States Code or other security or interest arising from, or in
lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means
(other than pursuant to any provision of this Agreement), obtain payment
(voluntary or involuntary) in respect of any category of its Loans as a result
of which the unpaid principal portion of such Loans shall be proportionately
less than the unpaid principal portion of such Loans of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in such Loans of such other Lender, so that the aggregate unpaid
principal amount of such Loans and participations in such Loans held by each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all such Loans then outstanding as the principal amount of such Loans of each
Lender prior to such exercise of banker's lien, setoff or counterclaim or other
event was to the principal amount of all such Loans outstanding prior to such
exercise of banker's lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.15 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, unless the Lender from which such payment
is recovered is required to pay interest thereon, in which case each Lender
returning funds to such Lender shall pay its pro rata share of such interest.
Any Lender holding a participation in a Loan deemed to have been so purchased
may exercise any and all rights of banker's lien, setoff or counterclaim with
respect to any and all moneys owing by any Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly such Borrower.

SECTION 2.16.    Payments.    (a) Except as otherwise expressly provided herein,
each Borrower shall make each payment (including principal of or interest on any
Loan or any Fees or other amounts)

20

--------------------------------------------------------------------------------


hereunder without setoff or counterclaim and shall make each such payment not
later than 12:00 noon, New York City time, on the date when due in Dollars to
the Administrative Agent at its offices at JPMorgan Chase Bank, 270 Park Avenue,
New York, New York 10017, in immediately available funds.

(b)  Whenever any payment (including principal of or interest on any Loan or any
Fees or other amounts) hereunder shall become due, or otherwise would occur, on
a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

SECTION 2.17.    Taxes.    (a) Any and all payments by each Borrower hereunder
shall be made, in accordance with Section 2.16, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
charges, fees, deductions, charges or withholdings, and all liabilities with
respect thereto imposed by or on behalf of any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent's or such Lender's
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) (all such
nonexcluded taxes, levies, imposts, duties, charges, fees, deductions, charges,
withholdings and liabilities being hereinafter referred to as "Taxes"). If any
Borrower shall be required by law to deduct any Taxes or Other Taxes from or in
respect of any sum payable to any Agent or any Lender hereunder, (i) the sum
payable shall be increased by the amount necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.17) such Agent or such Lender shall receive an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing authority or other Governmental Authority
in accordance with applicable law.

(b)  The relevant Borrower agrees to pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)  The relevant Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed by the applicable jurisdiction on amounts payable
under this Section 2.17) paid by such Lender (or Transferee) or the
Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. Such
indemnification shall be made within 30 days after the date such Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor.

(d)  Whenever any Taxes or Other Taxes are payable by any Borrower, within
30 days thereafter such Borrower shall send to the Administrative Agent for its
own account or for the account of the relevant Lender, as the case may be, a
certified copy of an official receipt received by such Borrower showing payment
thereof (or other evidence of such payment reasonably satisfactory to the
Administrative Agent).

(e)  Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.17 shall survive the
payment in full of the principal of and interest on all Loans made hereunder and
of all other amounts payable hereunder.

(f)    Each Lender (or Transferee) that is not a "United States Person" as
defined in Section 7701(a)(30) of the Code (such Lender (or Transferee), a
"Non-U.S. Person") shall deliver to Viacom and the Administrative Agent (or, in
the case of a participant, to the Lender from which the

21

--------------------------------------------------------------------------------


related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Person claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of "portfolio
interest", a Form W-8BEN, or any subsequent versions thereof or successors
thereto (and, if such Non-U.S. Person, claiming an exemption with respect to
payments of "portfolio interest", delivers a Form W-8BEN, an annual certificate
representing that such Non-U.S. Person is not a "bank" for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of Viacom and is not a controlled foreign
corporation related to Viacom (within the meaning of Section 864(d)(4) of the
Code)), properly completed and duly executed by such Non-U.S. Person claiming
complete exemption from U.S. federal withholding tax on all payments by any
Borrower under this Agreement. Such forms shall be delivered by each Non-U.S.
Person promptly after it becomes a party to this Agreement (or, in the case of
any participant, promptly after the date such participant purchases the related
participation). In addition, each Non-U.S. Person shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Person. Each Non-U.S. Person shall promptly notify Viacom at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to Viacom (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). Unless Viacom and the
Administrative Agent (or, in the case of a participant, the Lender from which
the related participation shall have been purchased) have received forms or
other documents satisfactory to them indicating that payments hereunder are not
subject to United States withholding tax, the relevant Borrower or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate in the case of payments of interest to or for any Lender (or
Transferee) that is a Non-U.S. Person. Notwithstanding any other provision of
this Section 2.17(f), a Non-U.S. Person shall not be required to deliver any
form pursuant to this Section 2.17(f) that such Non-U.S. Person is not legally
able to deliver by reason of the adoption of any law, rule or regulation, or any
change in any law, rule or regulation or in the interpretation thereof, in each
case occurring after the date such Non-U.S. Person becomes a Lender (or
Transferee).

(g)  A Lender that is entitled to an exemption from or reduction of any non-U.S.
withholding tax under the law of the jurisdiction in which a Borrower is
located, or under any treaty to which such jurisdiction is a party, with respect
to payments under this Agreement shall deliver to such Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender's reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(h)  No Borrower shall be required to pay any additional amounts to any Agent or
Lender pursuant to paragraph (a) above (i) if the obligation to pay such
additional amounts would not have arisen but for a failure by such Agent or
Lender to comply with the provisions of paragraph (f) or (g) above or (ii) in
the case of a Transferee, to the extent such additional amounts exceed the
additional amounts that would have been payable had no transfer or assignment to
such Transferee occurred; provided, however, that each Borrower shall be
required to pay those amounts to any Agent or Lender (or Transferee) that it was
required to pay hereunder prior to the failure of such Agent or Lender (or
Transferee) to comply with the provisions of such paragraph (f) or (g).

22

--------------------------------------------------------------------------------

SECTION 2.18.    Termination or Assignment of Commitments Under Certain
Circumstances.    (a) Any Lender (or Transferee) claiming any additional amounts
payable pursuant to Section 2.12 or Section 2.17 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by any Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the sole determination of such Lender (or
Transferee), be otherwise disadvantageous to such Lender (or Transferee).

(b)  In the event that (x) any Lender shall have delivered a notice or
certificate pursuant to Section 2.12, (y) any Borrower shall be required to make
additional payments to any Lender under Section 2.17, or (z) any Lender (a
"Non-Consenting Lender") shall withhold its consent to any amendment described
in clause (i) or (ii) of Section 9.8(b) as to which consents have been obtained
from Lenders having Total Facility Percentages aggregating at least 90%, Viacom
shall have the right, at its own expense, upon notice to such Lender (or
Lenders) and the Administrative Agent, (i) to terminate the Commitments of such
Lender (except in the case of clause (z) above) or (ii) to require such Lender
(or, in the case of clause (z) above, each Non-Consenting Lender) to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in Section 9.4) all its interests, rights and obligations under this
Agreement to one or more other financial institutions acceptable to Viacom
(unless an Event of Default has occurred and is continuing) and the
Administrative Agent, which approval in each case shall not be unreasonably
withheld, which shall assume such obligations; provided, that (w) in the case of
any replacement of Non-Consenting Lenders, each assignee shall have consented to
the relevant amendment, (x) no such termination or assignment shall conflict
with any law, rule or regulation or order of any Governmental Authority, (y) the
Borrowers or the assignee (or assignees), as the case may be, shall pay to each
affected Lender in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Loans made by it hereunder and all other amounts accrued for its account or
owed to it hereunder and (z) Viacom may not terminate Commitments representing
more than 10% of the original aggregate Commitments pursuant to this
paragraph (b).

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Viacom hereby represents and warrants, and each Subsidiary Borrower by its
execution and delivery of a Subsidiary Borrower Request represents and warrants
(to the extent specifically applicable to such Subsidiary Borrower), to each of
the Lenders that:

SECTION 3.1.    Corporate Existence.    Each of Viacom and each Material
Subsidiary: (a) is a corporation, partnership or other entity duly organized and
validly existing under the laws of the jurisdiction of its organization; (b) has
all requisite corporate or other power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its assets
and carry on its business as now being or as proposed to be conducted, except
where the failure to have any of the foregoing would not result in a Material
Adverse Effect; and (c) is qualified to do business in all jurisdictions in
which the nature of the business conducted by it makes such qualification
necessary and where failure so to qualify would result in a Material Adverse
Effect.

SECTION 3.2.    Financial Condition.    The consolidated balance sheet of Viacom
and its Consolidated Subsidiaries as at December 31, 2001, and the related
consolidated statements of income and cash flows of Viacom and its Consolidated
Subsidiaries for the fiscal year ended on such date, with the opinion thereon of
PricewaterhouseCoopers LLC, heretofore furnished to each of the Lenders, fairly
present the consolidated financial condition of Viacom and its Consolidated
Subsidiaries as at such date and the consolidated results of their operations
for the fiscal year ended on such date in accordance

23

--------------------------------------------------------------------------------


with GAAP. Neither Viacom nor any of its Material Subsidiaries had on such date
any known material contingent liability, except as referred to or reflected or
provided for in the Exchange Act Report or in such balance sheets (or the notes
thereto) as at such date.

SECTION 3.3.    Litigation.    Except as disclosed to the Lenders in the
Exchange Act Report filed prior to the Closing Date or otherwise disclosed in
writing to the Lenders prior to the Closing Date, there are no legal or arbitral
proceedings, or any proceedings by or before any Governmental Authority, pending
or (to the knowledge of Viacom) threatened against Viacom or any of its Material
Subsidiaries which have resulted in a Material Adverse Effect (it being agreed
that any legal or arbitral proceedings which have been disclosed in the Exchange
Act Report, whether threatened, pending, resulting in a judgment or otherwise,
prior to the time a final judgment for the payment of money shall have been
recorded against Viacom or any Material Subsidiary by any Governmental Authority
having jurisdiction, and the judgment is non-appealable (or the time for appeal
has expired) and all stays of execution have expired or been lifted shall not,
in and of itself, be deemed to result in a Material Adverse Effect). The
"Exchange Act Report" shall mean, collectively, the Annual Report of Viacom on
Form 10-K for the year ended December 31, 2001 and Quarterly Reports on
Form 10-Q and Reports on Form 8-K of Viacom filed subsequent to December 31,
2001, but on or before February 20, 2003, in each case as amended or
supplemented on or before February 20, 2003.

SECTION 3.4.    No Breach, etc.    None of the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms and provisions hereof will conflict with or result in
a breach of, or require any consent under, the charter or By-laws (or other
equivalent organizational documents) of any Borrower, or any applicable law or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or any material agreement or instrument to which Viacom or any of its
Material Subsidiaries is a party or by which any of them is bound or to which
any of them is subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of Viacom or any of its Material Subsidiaries pursuant to the
terms of any such agreement or instrument. Neither Viacom nor any of its
Material Subsidiaries is in default under or with respect to any of its material
contractual obligations in any respect which would have a Material Adverse
Effect.

SECTION 3.5.    Corporate Action.    Each Borrower has all necessary corporate
power and authority to execute, deliver and perform its obligations under this
Agreement; the execution and delivery by each Borrower of this Agreement (or, in
the case of each Subsidiary Borrower, the relevant Subsidiary Borrower Request),
and the performance by each Borrower of this Agreement, have been duly
authorized by all necessary corporate action on such Borrower's part; this
Agreement (or, in the case of each Subsidiary Borrower, the relevant Subsidiary
Borrower Request) has been duly and validly executed and delivered by each
Borrower; and this Agreement constitutes a legal, valid and binding obligation
of each Borrower, enforceable in accordance with its terms except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or similar laws of general applicability
affecting the enforcement of creditors' rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.6.    Approvals.    No authorizations, approvals or consents of, and
no filings or registrations with, any Governmental Authority are necessary for
the execution, delivery or performance by each Borrower of this Agreement or for
the validity or enforceability hereof.

SECTION 3.7.    ERISA.    Viacom and, to the best of its knowledge, its ERISA
Affiliates have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the currently applicable provisions of

24

--------------------------------------------------------------------------------


ERISA and the Code except where any failure or non-compliance would not result
in a Material Adverse Effect.

SECTION 3.8.    Taxes.    Viacom and its Material Subsidiaries, to the knowledge
of Viacom, have filed all United States Federal income tax returns and all other
material tax returns which are required to be filed by or in respect of them and
have paid or caused to be paid all taxes shown as due on such returns or
pursuant to any assessment received by Viacom or any of its Material
Subsidiaries, except those being contested and reserved against in accordance
with Section 5.2.

SECTION 3.9.    Investment Company Act.    No Borrower is an "investment
company", or a company "controlled" by an "investment company", subject to
regulation under the Investment Company Act of 1940, as amended.

SECTION 3.10.    Environmental.    Except as in the aggregate would not have a
Material Adverse Effect, neither Viacom nor any of its Subsidiaries has received
any notice of violation, alleged violation, non-compliance or liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of its or its Subsidiaries' Properties or business, nor does
Viacom have any knowledge that any notice will be received or is being
threatened.

SECTION 3.11.    Material Subsidiaries.    The list of Material Subsidiaries set
forth in the most recently issued Form 10-K of Viacom is complete and correct in
all material respects as of the date of the issuance of such Form 10-K.

ARTICLE IV
CONDITIONS OF EFFECTIVENESS AND LENDING

SECTION 4.1.    Effectiveness.    The effectiveness of this Agreement is subject
to the satisfaction of the following conditions:

(a)  Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of Viacom and
Viacom International.

(b)  Closing Certificate. The Administrative Agent shall have received a Closing
Certificate, substantially in the form of Exhibit E, of Viacom and Viacom
International, with appropriate insertions and attachments.

(c)  Termination of Existing Credit Agreement. The Existing Credit Agreement
shall have been paid in full and all obligations thereunder shall have been
terminated.

(d)  Opinion of Counsel. The Administrative Agent shall have received an opinion
of the general counsel of Viacom and Viacom International in form and substance
satisfactory to the Administrative Agent and customary for transactions of this
type.

SECTION 4.2.    Initial Loans to Subsidiary Borrowers.    The obligation of each
Lender to make its initial Loan to a particular Subsidiary Borrower, if
designated as such after the Closing Date, is subject to the satisfaction of the
conditions that (a) Viacom shall have delivered to the Administrative Agent a
Subsidiary Borrower Designation for such Subsidiary Borrower and (b) such
Subsidiary Borrower shall have furnished to the Administrative Agent (i) a
Subsidiary Borrower Request, (ii) a Closing Certificate of such Subsidiary
Borrower, with appropriate insertions and attachments and (iii) one or more
executed legal opinions with respect to such Subsidiary Borrower, in form and
substance reasonably satisfactory to the Administrative Agent. Viacom may from
time to time deliver a subsequent Subsidiary Borrower Designation with respect
to any Subsidiary Borrower, countersigned by such

25

--------------------------------------------------------------------------------


Subsidiary Borrower, for the purpose of terminating such Subsidiary Borrower's
designation as such, so long as, on the effective date of such termination, all
Subsidiary Borrower Obligations in respect of such Subsidiary Borrower shall
have been paid in full. In addition, if on any date a Subsidiary Borrower shall
cease to be a Subsidiary, all Subsidiary Borrower Obligations in respect of such
Subsidiary Borrower shall automatically become due and payable on such date and
no further Loans may be borrowed by such Subsidiary Borrower hereunder.

SECTION 4.3.    All Credit Events.    The obligation of each Lender to make each
Loan are subject to the satisfaction of the following conditions:

(a)  The Administrative Agent shall have received a request for, or notice of,
such Credit Event if and as required by Section 2.3;

(b)  Each of the representations and warranties made by Viacom and, in the case
of a borrowing by a Subsidiary Borrower, by such Subsidiary Borrower, in
Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall be true and correct in all material
respects on and as of the date of such Credit Event with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

(c)  At the time of and immediately after giving effect to such Credit Event no
Default or Event of Default shall have occurred and be continuing; and

(d)  After giving effect to such Credit Event, (i) the Outstanding Extensions of
Credit of each Lender shall not exceed such Lender's Commitment then in effect
and (ii) the Total Facility Exposure shall not exceed the Total Commitment then
in effect.

Each Credit Event shall be deemed to constitute a representation and warranty by
Viacom on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.3.

ARTICLE V
COVENANTS

Viacom covenants and agrees with each Lender that, as long as the Commitments
shall be in effect or the principal of or interest on any Loan shall be unpaid,
unless the Required Lenders shall otherwise consent in writing:

SECTION 5.1.    Financial Statements.    Viacom shall deliver to each of the
Lenders:

(a)  within 60 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of Viacom, consolidated statements of income and
cash flows of Viacom and its Consolidated Subsidiaries for such period and for
the period from the beginning of the respective fiscal year to the end of such
period, and the related consolidated balance sheet as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding period in the preceding fiscal year, accompanied
by a certificate of a Financial Officer of Viacom which certificate shall state
that such financial statements fairly present the consolidated financial
condition and results of operations of Viacom and its Consolidated Subsidiaries
in accordance with GAAP as at the end of, and for, such period, subject to
normal year-end audit adjustments; provided, that the requirement herein for the
furnishing of such quarterly financial statements may be fulfilled by providing
to the Lenders the report of Viacom to the SEC on Form 10-Q for the applicable
quarterly period, accompanied by the officer's certificate described in the last
sentence of this Section 5.1;

26

--------------------------------------------------------------------------------


(b)  within 120 days after the end of each fiscal year of Viacom, consolidated
statements of income and cash flows of Viacom and its Consolidated Subsidiaries
for such year and the related consolidated balance sheet as at the end of such
year, setting forth in comparative form the corresponding consolidated figures
for the preceding fiscal year, and accompanied by an opinion thereon
(unqualified as to the scope of the audit) of independent certified public
accountants of recognized national standing, which opinion shall state that such
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Viacom and its Consolidated Subsidiaries
as at the end of, and for, such fiscal year; provided, that the requirement
herein for the furnishing of annual financial statements may be fulfilled by
providing to the Lenders the report of Viacom to the SEC on Form 10-K for the
applicable fiscal year;

(c)  promptly upon their becoming publicly available, copies of all registration
statements and regular periodic reports (including without limitation any and
all reports on Form 8-K), if any, which Viacom or any of its Subsidiaries shall
have filed with the SEC or any national securities exchange;

(d)  promptly upon the mailing thereof to the shareholders of Viacom generally,
copies of all financial statements, reports and proxy statements so mailed;

(e)  within 30 days after a Responsible Officer of Viacom knows or has reason to
believe that any of the events or conditions specified below with respect to any
Plan or Multiemployer Plan have occurred or exist which would reasonably be
expected to result in a Material Adverse Effect, a statement signed by a senior
financial officer of Viacom setting forth details respecting such event or
condition and the action, if any, which Viacom or its ERISA Affiliate proposes
to take with respect thereto (and a copy of any report or notice required to be
filed with or given to PBGC by Viacom or an ERISA Affiliate with respect to such
event or condition):

(i)any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided, that a
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA shall be a reportable event regardless of the issuance of
any waiver in accordance with Section 412(d) of the Code;

(ii)the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan;

(iii)the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Viacom or any ERISA Affiliate of a notice from a Multiemployer Plan
that such action has been taken by PBGC with respect to such Multiemployer Plan;

(iv)the complete or partial withdrawal by Viacom or any ERISA Affiliate under
Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the receipt by
Viacom or any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

(v)the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Viacom or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days; and

27

--------------------------------------------------------------------------------

(vi)a failure to make a required installment or other payment with respect to a
Plan (within the meaning of Section 412(n) of the Code), in which case the
notice required hereunder shall be provided within 10 days after the due date
for filing notice of such failure with the PBGC;

(f)    promptly after a Responsible Officer of Viacom knows or has reason to
believe that any Default or Event of Default has occurred, a notice of such
Default or Event of Default describing it in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that Viacom has taken and proposes to take with respect thereto;

(g)  promptly after a Responsible Officer of Viacom knows that any change has
occurred in Viacom's Debt Rating by either Rating Agency, a notice describing
such change; and

(h)  promptly from time to time such other information regarding the financial
condition, operations or business of Viacom or any of its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender through the
Administrative Agent may reasonably request. Viacom will furnish to the
Administrative Agent and each Lender, at the time it furnishes each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate
(which may be a copy in the case of each Lender) of a Financial Officer of
Viacom (a "Compliance Certificate") (i) to the effect that no Default or Event
of Default has occurred and is continuing (or, if any Default or Event of
Default has occurred and is continuing, describing it in reasonable detail and
describing the action that Viacom has taken and proposes to take with respect
thereto), and (ii) setting forth in reasonable detail the computations
(including any pro forma calculations as described in Section 1.2(c)) necessary
to determine whether Viacom is in compliance with the Financial Covenant as of
the end of the respective quarterly fiscal period or fiscal year. Each Lender
hereby agrees that Viacom may, in its discretion, provide any notice, report or
other information to be provided pursuant to this Section 5.1 to such Lender by
(i) electronic mail to the electronic mail address provided by such Lender
and/or (ii) through access to a web site, including, without limitation,
www.sec.gov.

SECTION 5.2.    Corporate Existence, Etc.    Viacom will, and will cause each of
its Material Subsidiaries to, preserve and maintain its legal existence and all
of its material rights, privileges and franchises (provided that (a) nothing in
this Section 5.2 shall prohibit any transaction expressly permitted under
Section 5.4, (b) the corporate existence of any Subsidiary (other than a
Subsidiary Borrower or Viacom International) may be terminated if, in the good
faith judgment of the board of directors or the chief financial officer of
Viacom, such termination is in the best interests of Viacom and such termination
would not have a Material Adverse Effect), and (c)Viacom or such Material
Subsidiary shall not be required to preserve or maintain any such right,
privilege or franchise if the board of directors of Viacom or such Material
Subsidiary, as the case may be, shall determine that the preservation or
maintenance thereof is no longer desirable in the conduct of the business of
Viacom or such Material Subsidiary, as the case may be); comply with the
requirements of all applicable laws, rules, regulations and orders of
Governmental Authorities (including, without limitation, all Environmental Laws)
and with all contractual obligations if failure to comply with such requirements
or obligations would reasonably be expected to result in a Material Adverse
Effect; pay and discharge all material taxes, assessments, governmental charges,
levies or other obligations of whatever nature imposed on it or on its income or
profits or on any of its Property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge, levy or other obligation
the payment of which is being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained; maintain all its
Property used or useful in its business in good working order and condition,
ordinary wear and tear excepted, all as in the judgment of Viacom or such
Material Subsidiary may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times
(provided that Viacom or such Material Subsidiary shall not be required to
maintain any such Property if the failure to maintain any such Property is, in
the

28

--------------------------------------------------------------------------------


judgment of Viacom or such Material Subsidiary, desirable in the conduct of the
business of Viacom or such Material Subsidiary); keep proper books of records
and accounts in which entries that are full, true and correct in all material
respects shall be made in conformity with GAAP; and permit representatives of
any Lender, during normal business hours upon reasonable advance notice, to
inspect any of its books and records and to discuss its business and affairs
with its Financial Officers or their designees, all to the extent reasonably
requested by such Lender.

SECTION 5.3.    Insurance.    Viacom will, and will cause each of its Material
Subsidiaries to, keep insured by financially sound and reputable insurers all
Property of a character usually insured by corporations engaged in the same or
similar business and similarly situated against loss or damage of the kinds and
in the amounts consistent with prudent business practice and carry such other
insurance as is consistent with prudent business practice (it being understood
that self-insurance shall be permitted to the extent consistent with prudent
business practice).

SECTION 5.4.    Prohibition of Fundamental Changes.    Viacom will not, and will
not permit any of its Material Subsidiaries to (i) enter into any transaction of
merger, consolidation, liquidation or dissolution or (ii) Dispose of, in one
transaction or a series of related transactions, all or a substantial part of
the consolidated assets of Viacom and its Subsidiaries taken as a whole, whether
now owned or hereafter acquired (excluding (x) financings by way of sales of
receivables or inventory, (y) inventory or other Property Disposed of in the
ordinary course of business and (z) obsolete or worn-out Property, tools or
equipments no longer used or useful in its business). Notwithstanding the
foregoing provisions of this Section 5.4:

(a)  Viacom may consummate the Blockbuster Event;

(b)  any Subsidiary of Viacom may be merged or consolidated with or into:
(i) Viacom if Viacom shall be the continuing or surviving corporation or
(ii) any other such Subsidiary; provided, that (x) if any such transaction shall
be between a Subsidiary and a Wholly Owned Subsidiary, such Wholly Owned
Subsidiary shall be the continuing or surviving corporation and (y) if any such
transaction shall be between a Subsidiary and a Subsidiary Borrower, the
continuing or surviving corporation shall be a Subsidiary Borrower;

(c)  any Subsidiary of Viacom may distribute, dividend or Dispose of any of or
all its Property (upon voluntary liquidation or otherwise) to Viacom or a Wholly
Owned Subsidiary of Viacom;

(d)  Viacom may merge or consolidate with or into any other Person (including,
without limitation, Viacom International) if (i) either (x) Viacom is the
continuing or surviving corporation or (y) the corporation formed by such
consolidation or into which Viacom is merged shall be a corporation organized
under the laws of the United States of America, any State thereof or the
District of Columbia and shall expressly assume the obligations of Viacom
hereunder pursuant to a written agreement and shall have delivered to the
Administrative Agent such agreement and a certificate of a Responsible Officer
and an opinion of counsel to the effect that such merger or consolidation
complies with this Section 5.4(d), and (ii) after giving effect thereto and to
any repayment of Loans to be made upon consummation thereof (it being expressly
understood that no repayment of Loans is required solely by virtue thereof), no
Default or Event of Default shall have occurred and be continuing;

(e)  any Subsidiary of Viacom may merge or consolidate with or into any other
Person if, after giving effect thereto and to any repayment of Loans to be made
upon the consummation thereof (it being expressly understood that, except as
otherwise expressly provided in Section 4.2 with respect to Subsidiary
Borrowers, no repayment of Loans is required solely by virtue thereof), no
Default or Event of Default shall have occurred and be continuing; and

29

--------------------------------------------------------------------------------


(f)    Viacom or any Subsidiary of Viacom may Dispose of its Property if, after
giving effect thereto and to any repayment of Loans to be made upon the
consummation thereof (it being expressly understood that, except as otherwise
expressly provided in Section 4.2 with respect to Subsidiary Borrowers, no
repayment of Loans is required solely by virtue thereof), no Default or Event of
Default shall have occurred and be continuing.

SECTION 5.5.    Limitation on Liens.    Viacom shall not, directly or
indirectly, create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien upon or with respect to any of its
Properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, in each case to secure
or provide for the payment of any Indebtedness of any Person, except:

(a)  Purchase money Liens or purchase money security interests upon or in any
Property acquired or held by Viacom or any Subsidiary of Viacom in the ordinary
course of business to secure the purchase price of such Property or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such Property;

(b)  Liens existing on Property at the time of its acquisition (other than any
such Lien created in contemplation of such acquisition);

(c)  Liens on Property of Persons which become or became Subsidiaries securing
Indebtedness existing, with respect to any such Person, on the date such Person
becomes or became a Subsidiary (other than any such Lien created in
contemplation of such Person becoming a Subsidiary);

(d)  Liens securing Indebtedness incurred by Viacom or any Subsidiary of Viacom;
provided, however, that the aggregate principal amount of Indebtedness referred
to in this clause (d) secured by Liens shall not exceed $30,000,000 at any time
outstanding; and

(e)  any Lien securing the renewal, extension or refunding of any Indebtedness
secured by any Lien permitted by clause (a), (b), (c) or (d) above that does not
extend to Indebtedness other than that which is being renewed, extended or
refunded.

SECTION 5.6.    Limitation on Subsidiary Indebtedness.    Viacom will not permit
any of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness (which includes, for the purposes of this Section 5.6, any
preferred stock), except:

(a)  Indebtedness of any Person which is acquired by Viacom or any of its
Subsidiaries after the Closing Date, which Indebtedness was outstanding prior to
the date of acquisition of such Person and was not created in anticipation
thereof;

(b)  any Indebtedness owing by Viacom or any of its Subsidiaries to Viacom or
any of its Subsidiaries (including any intercompany Indebtedness created by the
declaration of a note payable dividend by any Subsidiary to Viacom or any of its
other Subsidiaries);

(c)  Indebtedness (including backed-up commercial paper) of any Subsidiary
Borrower or Viacom International under this Agreement;

(d)  Indebtedness (including backed-up commercial paper) existing at any time
under the Five-Year Credit Agreement or under the Amended and Restated Infinity
Credit Agreement;

(e)  Indebtedness outstanding on the Closing Date, with such Indebtedness
outstanding as of September 30, 2002 being set forth on Schedule 5.6;

30

--------------------------------------------------------------------------------


(f)    any replacement, renewal, refinancing or extension of any Indebtedness
permitted by Section 5.6(a) through (d) or set forth on Schedule 5.6 that does
not exceed the aggregate principal amount (plus associated fees and expenses) of
the Indebtedness being replaced, renewed, refinanced or extended (except that
accrued and unpaid interest may be part of any refinancing); and

(g)  Indebtedness incurred after the Closing Date; provided, that after giving
effect thereto the aggregate principal amount of Indebtedness incurred pursuant
to this paragraph (g) that is outstanding on such date (it being understood
that, for the purposes of this paragraph (g), the term "Indebtedness" does not
include Indebtedness excepted by any of clauses (a) through (f) inclusive) does
not exceed the greater of (i) an aggregate principal amount in excess of 5% of
Consolidated Tangible Assets (measured by reference to the then latest financial
statements delivered pursuant to Section 5.1(a) or (b), as applicable) and
(ii) $800,000,000 at any time.

SECTION 5.7.    Consolidated Coverage Ratio.    Viacom will not permit the
Consolidated Coverage Ratio for any period of four consecutive fiscal quarters
to be less than 3.00 to 1.00.

SECTION 5.8.    Use of Proceeds.    On and after the Closing Date, each Borrower
will use the proceeds of the Loans solely for general corporate purposes,
including, without limitation, acquisitions and commercial paper backup (in each
case in compliance with all applicable legal and regulatory requirements,
including, without limitation, Regulation U and the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and the
regulations thereunder); provided, that neither any Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.

SECTION 5.9.    Transactions with Affiliates.    Excepting transactions directly
or indirectly entered into pursuant to any agreement entered into prior to the
Closing Date, or transactions contemplated by any agreement directly or
indirectly entered into prior to the Closing Date, Viacom will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly enter into
any material transaction with any Affiliate of Viacom except on terms at least
as favorable to Viacom or such Subsidiary as it could obtain on an arm's-length
basis.

31

--------------------------------------------------------------------------------

ARTICLE VI
EVENTS OF DEFAULT

In case of the happening of any of the following events ("Events of Default"):

(a)  (i) any Borrower shall default in the payment when due of any principal of
any Loan or (ii) any Borrower shall default in the payment when due of any
interest on any Loan, any Fee or any other amount payable by it hereunder and,
in the case of this clause (ii), such default shall continue unremedied for a
period of five Business Days;

(b)  any representation, warranty or certification made or deemed made herein
(or in any modification or supplement hereto) by any Borrower, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof, shall prove to have been false or misleading in any material
respect as of the time made, deemed made or furnished;

(c)  (i) Viacom shall default in the performance of any of its obligations under
Sections 5.7 or 5.8, (ii) Viacom shall default in the performance of any of its
obligations under Section 5.4 and, in the case of this clause (ii), such default
shall continue unremedied for a period of 5 days after notice thereof to Viacom
by the Administrative Agent or the Required Lenders (through the Administrative
Agent) or (iii) Viacom shall default in the performance of any of its other
obligations under this Agreement and, in the case of this clause (iii), such
default shall continue unremedied for a period of 15 days after notice thereof
to Viacom by the Administrative Agent or the Required Lenders (through the
Administrative Agent);

(d)  Viacom or any of its Subsidiaries shall (i) fail to pay at final maturity
any Indebtedness in an aggregate amount in excess of $250,000,000, or (ii) fail
to make any payment (whether of principal, interest or otherwise), regardless of
amount, due in respect of, or fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing, any such Indebtedness, in excess of $250,000,000 if the
effect of any failure referred to in this clause (ii) has caused such
Indebtedness to become due prior to its stated maturity (it being agreed that
for purposes of this paragraph (d) only, the term "Indebtedness" shall include
obligations under any interest rate protection agreement, foreign currency
exchange agreement or other interest or exchange rate hedging agreement and that
the amount of any Person's obligations under any such agreement shall be the net
amount that such Person could be required to pay as a result of a termination
thereof by reason of a default thereunder);

(e)  Viacom or any of its Material Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as such debts become due;

(f)  Viacom or any of its Material Subsidiaries shall (i) apply for or consent
to the appointment of, or the taking of possession by, a receiver, trustee or
liquidator of itself or of all or a substantial part of its Property, (ii) make
a general assignment for the benefit of its creditors, (iii) commence a
voluntary case under the Bankruptcy Code (as now or hereafter in effect),
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing;

(g)  a proceeding or a case shall be commenced, without the application or
consent of Viacom or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of Viacom
or such Material Subsidiary or of all or any substantial part of its assets or
(iii) similar relief in respect of Viacom or such Material Subsidiary under any
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue

32

--------------------------------------------------------------------------------

unstayed and in effect, for a period of 60 or more days; or an order for relief
against Viacom or such Material Subsidiary shall be entered in an involuntary
case under the Bankruptcy Code;

(h)  subject to Schedule VI(h), a final judgment or judgments for the payment of
money in excess of $250,000,000 in the aggregate shall be rendered by one or
more courts, administrative tribunals or other bodies having jurisdiction
against Viacom and/or any of its Material Subsidiaries and the same shall not be
paid or discharged (or provision shall not be made for such discharge), or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and Viacom or the relevant Material Subsidiary shall not, within
said period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal;

(i)  an event or condition specified in Section 5.1(e) shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result of such event or
condition, together with all other such events or conditions, Viacom or any
ERISA Affiliate shall incur or shall be reasonably likely to incur a liability
to a Plan, a Multiemployer Plan or PBGC (or any combination of the foregoing)
which would constitute a Material Adverse Effect; or

(j)  The guarantee (i) by Viacom contained in Section 8.1 shall cease, for any
reason, to be in full force and effect or Viacom shall so assert or (ii) by
Viacom International contained in Section 8.2 shall cease, for any reason except
pursuant to Section 8.2(g), to be in full force and effect or Viacom
International shall so assert;

then and in every such event (other than an event with respect to Viacom
described in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Viacom, take any or all of the
following actions, at the same or different times: (I) terminate forthwith the
Commitments and (II) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of each Borrower accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding; and in any
event with respect to any Borrower described in paragraph (f) or (g) above,
(A) if such Borrower is Viacom, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of each Borrower
accrued hereunder, shall automatically become due and payable and (B) if such
Borrower is a Subsidiary Borrower, the principal of the Loans made to such
Subsidiary Borrower then outstanding, together with accrued interest thereon and
all other liabilities of such Subsidiary Borrower accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding.

ARTICLE VII
THE AGENTS

In order to expedite the transactions contemplated by this Agreement, each Agent
is hereby appointed to act as Agent on behalf of the Lenders. Each of the
Lenders hereby irrevocably authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are specifically delegated
to the Administrative Agent by the terms and provisions hereof, together with
such actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
hereunder, and promptly to distribute to each Lender its proper share of each
payment so received, (b) to give notice on behalf of each of the Lenders to the
Borrowers of any Event of Default

33

--------------------------------------------------------------------------------

specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with its agency hereunder and (c) to distribute
to each Lender copies of all notices, financial statements and other materials
delivered by any Borrower pursuant to this Agreement as received by the
Administrative Agent.

Neither any Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Borrower of any of the
terms, conditions, covenants or agreements contained in this Agreement. The
Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or
other instruments or agreements. The Administrative Agent shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders (or, when expressly required hereby,
all the Lenders) and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons. Neither the Agents nor any of their directors,
officers, employees or agents shall have any responsibility to any Borrower on
account of the failure of or delay in performance or breach by any Lender of any
of its obligations hereunder or to any Lender on account of the failure of or
delay in performance or breach by any other Agent, any other Lender or any
Borrower of any of their respective obligations hereunder or in connection
herewith. The Administrative Agent may execute any and all duties hereunder by
or through agents or employees and shall be entitled to rely upon the advice of
legal counsel selected by it with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by it in
accordance with the advice of such counsel.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrowers. Upon any such resignation, the Required Lenders shall
have the right to appoint from the Lenders a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint from the Lenders a successor Administrative Agent which shall
be a bank with an office in New York, New York, having a combined capital and
surplus of at least $500,000,000 or an affiliate of any such bank, which
successor shall be acceptable to Viacom (such acceptance not to be unreasonably
withheld). Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.5 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

With respect to the Loans made by them hereunder, the Agents in their individual
capacity and not as Agents shall have the same rights and powers as any other
Lender and may exercise the same as though they were not Agents, and the Agents
and their affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrowers or any of their respective
Subsidiaries or any Affiliate thereof as if they were not Agents.

34

--------------------------------------------------------------------------------

Each Lender agrees (i) to reimburse the Administrative Agent in the amount of
its pro rata share (based on its Total Facility Percentage or, after the date on
which the Loans shall have been paid in full, based on its Total Facility
Percentage immediately prior to such date) of any reasonable, out-of-pocket
expenses incurred for the benefit of the Lenders by the Administrative Agent,
including reasonable counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders, which shall not have been
reimbursed by or on behalf of any Borrower and (ii) to indemnify and hold
harmless the Administrative Agent and any of its directors, officers, employees
or agents, in the amount of such pro rata share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by it under this Agreement, to the extent the same
shall not have been reimbursed by or on behalf of Viacom; provided, that no
Lender shall be liable to the Administrative Agent or any such director,
officer, employee or agent for any portion of such liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Neither the Syndication Agent, the Co-Documentation Agents, the Joint Lead
Arrangers nor any managing agent shall have any duties or responsibilities
hereunder in its capacity as such.

ARTICLE VIII
GUARANTEES

SECTION 8.1.    Viacom Guarantee.    (a) Guarantee. In order to induce the
Administrative Agent and the Lenders to become bound by this Agreement and to
make the Loans hereunder to the Subsidiary Borrowers, and in consideration
thereof, Viacom hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, for the ratable
benefit of the Lenders, the prompt and complete payment and performance by each
Subsidiary Borrower when due (whether at stated maturity, by acceleration or
otherwise) of the Subsidiary Borrower Obligations, and Viacom further agrees to
pay any and all expenses (including, without limitation, all reasonable fees,
charges and disbursements of counsel) which may be paid or incurred by the
Administrative Agent or by the Lenders in enforcing, or obtaining advice of
counsel in respect of, any of their rights under the guarantee contained in this
Section 8.1(a). The guarantee contained in this Section 8.1(a), subject to
Section 8.1(e), shall remain in full force and effect until the Subsidiary
Borrower Obligations are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto any Subsidiary Borrower may
be free from any Subsidiary Borrower Obligations. Viacom agrees that whenever,
at any time, or from time to time, it shall make any payment to the
Administrative Agent or any Lender on account of its liability under this
Section 8.1, it will notify the Administrative Agent and such Lender in writing
that such payment is made under the guarantee contained in this Section 8.1 for
such purpose. No payment or payments made by any Subsidiary Borrower or any
other Person or received or collected by the Administrative Agent or any Lender
from any Subsidiary Borrower or any other Person by virtue of any action or
proceeding or any setoff or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Subsidiary Borrower
Obligations shall

35

--------------------------------------------------------------------------------

be deemed to modify, reduce, release or otherwise affect the liability of Viacom
under this Section 8.1 which, notwithstanding any such payment or payments,
shall remain liable for the unpaid and outstanding Subsidiary Borrower
Obligations until, subject to Section 8.1(e), the Subsidiary Borrower
Obligations are paid in full and the Commitments are terminated. Notwithstanding
any other provision herein, the maximum liability of Viacom under this
Section 8.1 shall in no event exceed the amount which can be guaranteed by
Viacom under applicable law.

(b)  No Subrogation, etc. Notwithstanding any payment or payments made by Viacom
hereunder, or any setoff or application of funds of Viacom by the Administrative
Agent or any Lender, Viacom shall not be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against any Subsidiary Borrower
or against any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Subsidiary Borrower
Obligations, nor shall Viacom seek or be entitled to seek any contribution,
reimbursement, exoneration or indemnity from or against any Subsidiary Borrower
in respect of payments made by Viacom hereunder, until all amounts owing to the
Administrative Agent and the Lenders by the Subsidiary Borrowers on account of
the Subsidiary Borrower Obligations are paid in full and the Commitments are
terminated. So long as the Subsidiary Borrower Obligations remain outstanding,
if any amount shall be paid by or on behalf of any Subsidiary Borrower or any
other Person to Viacom on account of any of the rights waived in this
Section 8.1, such amount shall be held by Viacom in trust, segregated from other
funds of Viacom, and shall, forthwith upon receipt by Viacom, be turned over to
the Administrative Agent in the exact form received by Viacom (duly indorsed by
Viacom to the Administrative Agent, if required), to be applied against the
Subsidiary Borrower Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.

(c)  Amendments, etc. with respect to the Subsidiary Borrower Obligations.
Viacom shall remain obligated under this Section 8.1 notwithstanding that,
without any reservation of rights against Viacom, and without notice to or
further assent by Viacom, any demand for payment of or reduction in the
principal amount of any of the Subsidiary Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender, and any of the Subsidiary Borrower Obligations continued, and
the Subsidiary Borrower Obligations, or the liability of any other party upon or
for any part thereof, or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection herewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Required Lenders (or all Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or any Lender for the payment of the
Subsidiary Borrower Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Subsidiary Borrower Obligations or for the guarantee
contained in this Section 8.1 or any property subject thereto.

(d)  Guarantee Absolute and Unconditional. Viacom waives any and all notice of
the creation, renewal, extension or accrual of any of the Subsidiary Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 8.1 or acceptance of the
guarantee contained in this Section 8.1; the Subsidiary Borrower Obligations
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 8.1; and all dealings between Viacom or the Subsidiary
Borrowers, on the one hand, and the Administrative Agent and the Lenders, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon the guarantee contained in this Section 8.1. Viacom waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon Viacom or any Subsidiary Borrower with respect to the
Subsidiary Borrower Obligations. The guarantee contained in this

36

--------------------------------------------------------------------------------

Section 8.1 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Subsidiary Borrower Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) the legality under applicable requirements of law of repayment by the
relevant Subsidiary Borrower of any Subsidiary Borrower Obligations or the
adoption of any requirement of law purporting to render any Subsidiary Borrower
Obligations null and void, (c) any defense, setoff or counterclaim (other than a
defense of payment or performance by the applicable Subsidiary Borrower) which
may at any time be available to or be asserted by Viacom against the
Administrative Agent or any Lender, or (d) any other circumstance whatsoever
(with or without notice to or knowledge of Viacom or any Subsidiary Borrower)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Subsidiary Borrower for any of its Subsidiary Borrower
Obligations, or of Viacom under the guarantee contained in this Section 8.1, in
bankruptcy or in any other instance. When the Administrative Agent or any Lender
is pursuing its rights and remedies under this Section 8.1 against Viacom, the
Administrative Agent or any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against any Subsidiary Borrower
or any other Person or against any collateral security or guarantee for the
Subsidiary Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to pursue such other
rights or remedies or to collect any payments from any Subsidiary Borrower or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Subsidiary Borrower or any such other Person or of any such collateral security,
guarantee or right of offset, shall not relieve Viacom of any liability under
this Section 8.1, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent and the Lenders against Viacom.

(e)  Reinstatement. The guarantee contained in this Section 8.1 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Subsidiary Borrower Obligations is rescinded
or must otherwise be restored or returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Subsidiary Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Subsidiary Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.

(f)  Payments. Viacom hereby agrees that any payments in respect of the
Subsidiary Borrower Obligations pursuant to this Section 8.1 will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the office of
the Administrative Agent specified in Section 9.1.

SECTION 8.2.    Viacom International Guarantee.    (a) Guarantee. In order to
induce the Administrative Agent and the Lenders to become bound by this
Agreement and to make the Loans hereunder to Viacom, and in consideration
thereof, Viacom International hereby unconditionally and irrevocably guarantees,
as primary obligor and not merely as surety, to the Administrative Agent, for
the ratable benefit of the Lenders, the prompt and complete payment and
performance by Viacom when due (whether at stated maturity, by acceleration or
otherwise) of the Viacom Obligations, and Viacom International further agrees to
pay any and all expenses (including, without limitation, all reasonable fees,
charges and disbursements of counsel) which may be paid or incurred by the
Administrative Agent or by the Lenders in enforcing, or obtaining advice of
counsel in respect of, any of their rights under the guarantee contained in this
Section 8.2(a). The guarantee contained in this Section 8.2(a), subject to
Section 8.2(e), shall remain in full force and effect until the Viacom
Obligations are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto Viacom may be free from any Viacom
Obligations. Viacom International agrees that whenever, at any time, or from
time to time, it shall make any payment to the Administrative Agent or any
Lender on account of its liability under this Section 8.2, it will notify the
Administrative Agent and such Lender in writing that such payment is made under
the guarantee contained in this Section 8.2 for

37

--------------------------------------------------------------------------------

such purpose. No payment or payments made by Viacom or any other Person or
received or collected by the Administrative Agent or any Lender from Viacom or
any other Person by virtue of any action or proceeding or any setoff or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Viacom Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of Viacom International under this
Section 8.2 which, notwithstanding any such payment or payments, shall remain
liable for the unpaid and outstanding Viacom Obligations until, subject to
Section 8.2(e), the Viacom Obligations are paid in full and the Commitments are
terminated. Notwithstanding any other provision herein, the maximum liability of
Viacom International under this Section 8.2 shall in no event exceed the amount
which can be guaranteed by Viacom International under applicable law.

(b)  No Subrogation, etc. Notwithstanding any payment or payments made by Viacom
International hereunder, or any setoff or application of funds of Viacom
International by the Administrative Agent or any Lender, Viacom International
shall not be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against Viacom or against any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Viacom Obligations, nor shall Viacom International
seek or be entitled to seek any contribution, reimbursement, exoneration or
indemnity from or against Viacom in respect of payments made by Viacom
International hereunder, until all amounts owing to the Administrative Agent and
the Lenders by Viacom on account of the Viacom Obligations are paid in full and
the Commitments are terminated. So long as the Viacom Obligations remain
outstanding, if any amount shall be paid by or on behalf of Viacom or any other
Person to Viacom International on account of any of the rights waived in this
Section 8.2, such amount shall be held by Viacom International in trust,
segregated from other funds of Viacom International, and shall, forthwith upon
receipt by Viacom International, be turned over to the Administrative Agent in
the exact form received by Viacom International (duly indorsed by Viacom
International to the Administrative Agent, if required), to be applied against
the Viacom Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

(c)  Amendments, etc. with respect to the Viacom Obligations. Viacom
International shall remain obligated under this Section 8.2 notwithstanding
that, without any reservation of rights against Viacom International, and
without notice to or further assent by Viacom International, any demand for
payment of or reduction in the principal amount of any of the Viacom Obligations
made by the Administrative Agent or any Lender may be rescinded by the
Administrative Agent or such Lender, and any of the Viacom Obligations
continued, and the Viacom Obligations, or the liability of any other party upon
or for any part thereof, or any collateral security or guarantee therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection herewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Required Lenders (or all Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or any Lender for the payment of the
Viacom Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Viacom Obligations or for the guarantee contained in this Section 8.2 or
any property subject thereto.

(d)  Guarantee Absolute and Unconditional. Viacom International waives any and
all notice of the creation, renewal, extension or accrual of any of the Viacom
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 8.2 or acceptance of the
guarantee contained in this Section 8.2; the Viacom Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 8.2; and all dealings between Viacom

38

--------------------------------------------------------------------------------

International or Viacom, on the one hand, and the Administrative Agent and the
Lenders, on the other, shall likewise be conclusively presumed to have been had
or consummated in reliance upon the guarantee contained in this Section 8.2.
Viacom International waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Viacom International or Viacom
with respect to the Viacom Obligations. The guarantee contained in this
Section 8.2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Viacom Obligations or any collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) the
legality under applicable requirements of law of repayment by Viacom of any
Viacom Obligations or the adoption of any requirement of law purporting to
render any Viacom Obligations null and void, (c) any defense, setoff or
counterclaim (other than a defense of payment or performance by Viacom) which
may at any time be available to or be asserted by Viacom International against
the Administrative Agent or any Lender, or (d) any other circumstance whatsoever
(with or without notice to or knowledge of Viacom International or Viacom) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Viacom for any of its Viacom Obligations, or of Viacom
International under the guarantee contained in this Section 8.2, in bankruptcy
or in any other instance. When the Administrative Agent or any Lender is
pursuing its rights and remedies under this Section 8.2 against Viacom
International, the Administrative Agent or any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against Viacom or
any other Person or against any collateral security or guarantee for the Viacom
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to pursue such other rights or remedies or to
collect any payments from Viacom or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of Viacom or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve Viacom International
of any liability under this Section 8.2, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent and the Lenders against Viacom International.

(e)  Reinstatement. The guarantee contained in this Section 8.2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Viacom Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of Viacom
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Viacom or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

(f)  Payments. Viacom International hereby agrees that any payments in respect
of the Viacom Obligations pursuant to this Section 8.2 will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the office of
the Administrative Agent specified in Section 9.1.

(g)  Release of Guarantee. Notwithstanding the foregoing, the guarantee
contained in this Section 8.2 shall be released on the earlier of the date on
which (i) all notes, debentures and bonds now or hereafter issued by Viacom
which carry a Viacom International guarantee (the "Bonds") are paid in full and
(ii) the guarantee of Viacom International with respect to the Bonds is
released. On such date, this Section 8.2, including without limitation
Section 8.2(e), shall be deemed to have no legal effect whatsoever.

39

--------------------------------------------------------------------------------

ARTICLE IX
MISCELLANEOUS

SECTION 9.1.    Notices.    Notices and other communications provided for herein
shall be in writing (or, where permitted to be made by telephone, shall be
confirmed promptly in writing) and shall be delivered by hand or overnight
courier service, mailed or sent by telecopier as follows:

(a)  if to Viacom, to it at Viacom Inc., 1515 Broadway, New York, New York
10036, Attention of Vice President and Treasurer (Telecopy No. (212) 846-1896),
with a copy to General Counsel (Telecopy No. (212) 258-6099);

(b)  if to Viacom International, to it c/o Viacom Inc., 1515 Broadway, New York,
New York 10036, Attention of Vice President and Treasurer (Telecopy No.
(212) 846-1896), with a copy to General Counsel (Telecopy No. (212) 258-6099);

(c)  if to the Administrative Agent, to it at JPMorgan Chase Bank, 270 Park
Avenue, New York, New York 10017, Attention: James Stone (Telecopy No.
(212) 270-4584), with a copy to JPMorgan Chase Bank, One Chase Manhattan Plaza,
New York, New York, 10080, Attention: Debra Rockower (Telecopy No.
(212) 552-2261);

(d)  if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 1.1 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto; and

(e)  if to a Subsidiary Borrower, to it at its address set forth in the relevant
Subsidiary Request.

Notwithstanding the foregoing, each of Viacom, any other Borrower, the
Administrative Agent and any Lender may, in its discretion, provide any notice,
report or other information to be provided under this Agreement to a Lender by
(i) electronic mail to the electronic mail address provided by such Lender in
its Administrative Questionnaire and/or (ii) through access to a web site. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on (A) the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic mail, (B) the date of posting if given by web site
access, (C) the date of such telephone call, if permitted by the terms hereof
and if promptly confirmed in writing, or (D) on the date five Business Days
after dispatch by registered mail if mailed, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 9.1 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.1.

SECTION 9.2.    Survival of Agreement.    All representations and warranties
made hereunder and in any certificate delivered pursuant hereto or in connection
herewith shall be considered to have been relied upon by the Agents and the
Lenders and shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder, regardless of any
investigation made by the Agents or the Lenders or on their behalf.

SECTION 9.3.    Binding Effect.    This Agreement shall be binding upon and
inure to the benefit of each Borrower, each Agent and each Lender and their
respective successors and assigns, except that Viacom shall not have the right
to assign its rights or obligations hereunder or any interest herein without the
prior consent of all the Lenders.

SECTION 9.4.    Successors and Assigns.    (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of each Borrower, any Agent or any Lender that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

(b)  Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or a

40

--------------------------------------------------------------------------------

Lender Affiliate (other than if at the time of such assignment, such Lender or
Lender Affiliate would be entitled to require any Borrower to pay greater
amounts under Section 2.17(a) than if no such assignment had occurred, in which
case such assignment shall be subject to the consent requirement of this
clause (i)), Viacom and the Administrative Agent must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) (x) except in the case of assignments to any Person that is a
Lender prior to giving effect to such assignment, the amount of the aggregate
Commitments and/or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 and (y) the amount of the aggregate Commitments and/or Loans
retained by any assigning Lender (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000, unless (in the case of clause (x) or
(y) above) the assigning Lender's Commitment and Loans are being reduced to $0
pursuant to such assignment, (iii) the assignor and assignee shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 and (iv) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to Section 9.4(e), from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof
(or any lesser period to which the Administrative Agent and Viacom may agree),
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto (but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.17 and 9.5, as well as to any Fees accrued
for its account hereunder and not yet paid)).

(c)  By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim created by
such assigning Lender, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other instrument or document
furnished pursuant hereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto or the financial condition of Viacom or any
of its Subsidiaries or the performance or observance by Viacom or any of its
Subsidiaries of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 3.2 and 5.1 and such other documents and
information as it has deemed appropriate to make it own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Agent or Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

41

--------------------------------------------------------------------------------

(d)  The Administrative Agent, acting for this purpose as agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive in the absence of manifest error and each Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by any Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e)  Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of Viacom and the Administrative
Agent to such assignment, the Administrative Agent shall (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to Viacom.

(f)  Each Lender may without the consent of any Borrower or the Agents sell
participations to one or more banks, other financial institutions or other
entities (provided, that any such other entity is a not a competitor of Viacom
or any Affiliate of Viacom) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, however, that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(ii) the participating banks, financial institutions or other entities shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.12, 2.13 and 2.17 to the same extent as if they were Lenders (provided, that
additional amounts payable to any Lender pursuant to Section 2.17 shall be
determined as if such Lender had not sold any such participations) and (iv) the
Borrowers, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of each Borrower relating to the Loans and to approve
any amendment, modification or waiver of any provision of this Agreement (other
than amendments, modifications or waivers decreasing any fees payable hereunder
or the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or of Facility Fees, increasing the amount of
or extending the Commitments or releasing the guarantee contained in Section 8.1
or 8.2 (except in accordance with Section 8.2(g)), in each case to the extent
the relevant participant is directly affected thereby).

(g)  Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.4, disclose to the assignee or participant or proposed assignee or
participant any information relating to any Borrower furnished to such Lender by
or on behalf of such Borrower; provided, that, prior to any such disclosure of
information designated by such Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute a Confidentiality
Agreement whereby such assignee or participant shall agree (subject to the
exceptions set forth therein) to preserve the confidentiality of such
confidential information. A copy of each such Confidentiality Agreement executed
by an assignee shall be promptly furnished to Viacom.

(h)  Notwithstanding the limitations set forth in paragraph (b) above, (i) any
Lender may at any time assign or pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank and (ii) any Lender which is a "fund"
may at any time assign or pledge all or any portion of its rights under this
Agreement to secure such Lender's indebtedness, in each case without the prior
written consent of any Borrower or the Administrative Agent; provided, that each
such assignment shall be made in accordance with applicable law and no such
assignment shall release a Lender from any of its

42

--------------------------------------------------------------------------------

obligations hereunder. In order to facilitate any such assignment, each Borrower
shall, at the request of the assigning Lender, duly execute and deliver to the
assigning Lender a registered promissory note or notes evidencing the Loans made
to such Borrower by the assigning Lender hereunder.

(i)  Notwithstanding anything to the contrary contained herein, any Lender (a
"Granting Bank") may grant to a special purpose funding vehicle (an "SPC"),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the relevant Borrower, the option to provide to such
Borrower all or any part of any Loan that such Granting Bank would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Bank shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Bank to the same extent,
and as if, such Loan were made by such Granting Bank. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Bank). In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) with notice to, but without the prior written consent of, the
relevant Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Bank or to any financial institutions (consented to by such Borrower
and the Administrative Agent) providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This Section may not
be amended without the written consent of any SPC which has been identified as
such by the Granting Bank to the Administrative Agent and the relevant Borrower
and which then holds any Loan pursuant to this paragraph (i).

(j)  Neither Viacom nor any Subsidiary Borrower shall assign or delegate any of
its rights or duties hereunder without the prior consent of all the Lenders;
provided, Viacom may assign or delegate any of its rights or duties hereunder
(excepting its rights and duties pursuant to Section 8.1) to any Subsidiary
Borrower and any Subsidiary Borrower may assign or delegate any of its rights or
duties hereunder to Viacom or (excepting Viacom International's rights and
duties pursuant to 8.2) to any other Subsidiary Borrower, in each case without
the prior consent of the Lenders unless such assignment would adversely affect
the Lenders; provided, further, Viacom may and any Subsidiary Borrower may
assign or delegate any of its rights and duties hereunder pursuant to a merger
or consolidation permitted by Section 5.4(b) or (d) without the prior consent of
the Lenders.

SECTION 9.5.    Expenses; Indemnity.    (a) Viacom agrees to pay all reasonable
legal and other out-of-pocket expenses incurred by JP Morgan Securities Inc., in
its capacity as a Joint Lead Arranger and in its capacity as Sole Bookrunner,
and the Administrative Agent and their respective affiliates in connection with
the preparation, negotiation, execution and delivery of this Agreement or in
connection with any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by any Agent, any Lender in connection with the
enforcement or protection of the rights of the Agents, the Lenders under this
Agreement or in connection with the Loans made hereunder, including, without
limitation, the reasonable fees, charges and disbursements of Hughes Hubbard &
Reed LLP, counsel for JP Morgan Securities Inc., in its capacity as a Joint Lead
Arranger and in its capacity as Sole Bookrunner, and the

43

--------------------------------------------------------------------------------

Administrative Agent, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel
for any Agent or Lender.

(b)  Viacom agrees to indemnify and hold harmless each Agent, each Lender and
each of their respective directors, officers, employees, affiliates and agents
(each, an "Indemnified Person") against, and to reimburse each Indemnified
Person, upon its demand, for, any losses, claims, damages, liabilities or other
expenses ("Losses") to which such Indemnified Person becomes subject insofar as
such Losses arise out of or in any way relate to or result from (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby (and any amendment hereto or thereto), the performance by
the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby or (ii) the use (or proposed use) of the proceeds of the Loans,
including, without limitation, Losses consisting of reasonable legal, settlement
or other expenses incurred in connection with investigating, defending or
participating in any legal proceeding relating to any of the foregoing (whether
or not such Indemnified Person is a party thereto); provided, that the foregoing
will not apply to any Losses to the extent they are found by a final decision of
a court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. No Indemnified Person shall be
liable for any damages arising from the use by others of Information or other
materials obtained through electronic, telecommunications or other information
transmission systems (provided, that the foregoing will not apply to any Losses
to the extent they are found by a final decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Person).

(c)  The provisions of this Section 9.5 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of any Agent or Lender. All
amounts under this Section 9.5 shall be payable on written demand therefor.

SECTION 9.6.    Right of Setoff.    If an Event of Default shall have occurred
and be continuing, each Agent and each Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent
or Lender to or for the credit or the account of any Borrower against any of and
all the obligations of such Borrower now or hereafter existing under this
Agreement or the Administrative Agent Fee Letter held by such Agent or Lender
which shall be due and payable. The rights of each Agent and each Lender under
this Section 9.6 are in addition to other rights and remedies (including other
rights of setoff) which such Agent or Lender may have.

SECTION 9.7.    APPLICABLE LAW.    THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.8.    Waivers; Amendment.    (a) No failure or delay of any Agent or
any Lender in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
are cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower from any such provision shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower in any case
shall entitle any Borrower to any other or further notice or demand in similar
or other circumstances.

44

--------------------------------------------------------------------------------

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement in writing entered into by the
Borrowers and the Required Lenders; provided, however, that no such agreement
shall (i) reduce the amount or extend the scheduled date of maturity of any Loan
or of any installment thereof, interest or fee payable hereunder or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Commitment of any Lender, in each case without the prior
written consent of each Lender directly affected thereby; (ii) amend, modify or
waive any provision of this Section 9.8(b), or reduce the percentage specified
in the definition of "Required Lenders", release the guarantee contained in
Section 8.1 or 8.2 (except in accordance with Section 8.2(g)) or consent to the
assignment or delegation by Viacom or any Subsidiary Borrower of any of its
rights and obligations under this Agreement (except (A) by Viacom (excepting its
rights and duties pursuant to Section 8.1) to any Subsidiary Borrower or (B) by
any Subsidiary Borrower to Viacom or (excepting Viacom International's rights
and duties pursuant to Section 8.2) to any other Subsidiary Borrower and as set
forth in Section 9.4(j)), in each case without the prior written consent of all
the Lenders; or (iii) amend, modify or waive any provision of Article VII
without the prior written consent of each Agent affected thereby; provided,
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder in such capacity without
the prior written consent of the Administrative Agent.

SECTION 9.9.    Entire Agreement.    This Agreement (together with the
Subsidiary Borrower Designations and the Subsidiary Borrower Requests)
constitutes the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

SECTION 9.10.    Waiver of Jury Trial.    Each party hereto hereby waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any litigation directly or indirectly arising out of,
under or in connection with this Agreement. Each party hereto (a) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 9.10.

SECTION 9.11.    Severability.    In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.12.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which constitute an original but all of which when taken
together shall constitute but one contract, and shall become effective as
provided in Section 9.3.

SECTION 9.13.    Headings.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.14.    Jurisdiction; Consent to Service of Process.    (a) Each
Borrower hereby irrevocably and unconditionally submits, for itself and its
Property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby

45

--------------------------------------------------------------------------------


irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Subsidiary Borrower designates and
directs Viacom at its offices at 1515 Broadway, New York, New York 10036, as its
agent to receive service of any and all process and documents on its behalf in
any legal action or proceeding referred to in this Section 9.14 in the State of
New York and agrees that service upon such agent shall constitute valid and
effective service upon such Subsidiary Borrower and that failure of Viacom to
give any notice of such service to any Subsidiary Borrower shall not affect or
impair in any way the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Nothing in this Agreement shall affect
any right that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its Properties in
the courts of any jurisdiction.

(b)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.15.    Confidentiality.    (a) Each Lender agrees to keep confidential
and not to disclose (and to cause its affiliates, officers, directors,
employees, agents and representatives to keep confidential and not to disclose)
and, at the request of Viacom (except as provided below or if such Lender is
required to retain any Confidential Information (as defined below) pursuant to
customary internal or banking practices, bank regulations or applicable law),
promptly to return to Viacom or destroy the Confidential Information and all
copies thereof, extracts therefrom and analyses or other materials based
thereon, except that such Lender shall be permitted to disclose Confidential
Information (i) to such of its officers, directors, employees, agents,
affiliates and representatives as need to know such Confidential Information in
connection with such Lender's participation in this Agreement, each of whom
shall be informed by such Lender of the confidential nature of the Confidential
Information and shall agree to be bound by the terms of this Section 9.15;
(ii) to the extent required by applicable laws and regulations or by any
subpoena or similar legal process or requested by any Governmental Authority or
agency having jurisdiction over such Lender; provided, however, that, except in
the case of disclosure to bank regulators or examiners in accordance with
customary banking practices, if legally permitted written notice of each
instance in which Confidential Information is required or requested to be
disclosed shall be furnished to Viacom not less than 30 days prior to the
expected date of such disclosure or, if 30 days' notice is not practicable under
the circumstances, as promptly as practicable under the circumstances; (iii) to
the extent such Confidential Information (A) is or becomes publicly available
other than as a result of a breach of this Agreement, (B) becomes available to
such Lender on a non-confidential basis from a source other than a party to this
Agreement or any other party known to such Lender to be bound by an agreement
containing a provision similar to this Section 9.15 or (C) was available to such
Lender on a non-confidential basis prior to this disclosure to such Lender by a
party to this Agreement or any other party known to such Lender to be bound by
an agreement containing a provision similar to this Section 9.15; (iv) as
permitted by Section 9.4(g); or (v) to the extent Viacom shall have consented to
such disclosure in writing. As used in this Section 9.15, "Confidential
Information" shall mean any materials, documents or

46

--------------------------------------------------------------------------------

information furnished by or on behalf of any Borrower in connection with this
Agreement designated by or on behalf of such Borrower as confidential.

(b)    Each Lender (i) agrees that, except to the extent the conditions referred
to in subclause (A), (B) or (C) of clause (iii) of paragraph (a) above have been
met and as provided in paragraph (c) below, (A) it will use the Confidential
Information only in connection with its participation in this Agreement and
(B) it will not use the Confidential Information in connection with any other
matter or in a manner prohibited by any law, including, without limitation, the
securities laws of the United States and (ii) understands that breach of this
Section 9.15 might seriously prejudice the interest of the Borrowers and that
the Borrowers are entitled to equitable relief, including an injunction, in the
event of such breach.

(c)    Notwithstanding anything to the contrary contained in this Section 9.15,
each Agent and each Lender shall be entitled to retain all Confidential
Information for so long as it remains an Agent or a Lender to use solely for the
purposes of servicing the credit and protecting its rights hereunder.

SECTION 9.16.    Waiver of Notice of Termination Period.    By its execution of
this Agreement, each Lender hereby waives any right to notice of termination, or
any notice period with respect to the termination, of the Existing Credit
Agreement that such Lender may have had under the Existing Credit Agreement.

SECTION 9.17.    Consent to Amendments to Five-Year Credit Agreement and Amended
and Restated Infinity Credit Agreement.    By its execution of this Agreement,
each Lender hereby consents to and approves each of (a) Amendment No. 2 to the
Five-Year Credit Agreement, the form of which is attached hereto as Exhibit H,
and (b) Amendment No. 1 to the Amended and Restated Infinity Credit Agreement,
the form of which is attached hereto as Exhibit I, and hereby authorizes
JPMorgan Chase Bank, in its capacity as Administrative Agent under each of the
Five-Year Credit Agreement and the Amended and Restated Infinity Credit
Agreement, to execute such Amendment No. 2 and Amendment No. 1, respectively, on
behalf of such Lender.

[Remainder of the page left blank intentionally; Signature page to follow.]

47

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

    VIACOM INC.
 
 
By:
/s/  ROBERT G. FREEDLINE      

--------------------------------------------------------------------------------

Name: Robert G. Freedline
Title: Senior Vice President and Treasurer             VIACOM INTERNATIONAL INC.
 
 
By:
/s/  ROBERT G. FREEDLINE      

--------------------------------------------------------------------------------

Name: Robert G. Freedline
Title: Vice President and Treasurer             JPMORGAN CHASE BANK, as
Administrative Agent and as a Lender
 
 
By:
/s/  JAMES STONE      

--------------------------------------------------------------------------------

Name: James Stone
Title: Managing Director             SALOMON SMITH BARNEY INC., as Syndication
Agent
 
 
By:
/s/  CAROLYN KEE      

--------------------------------------------------------------------------------

Name: Carolyn Kee
Title: Managing Director             BANK OF AMERICA, N.A., as Co-Documentation
Agent and as a Lender
 
 
By:
/s/  THOMAS J. KANE      

--------------------------------------------------------------------------------

Name: Thomas J. Kane
Title: Principal             THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK
BRANCH, as Co-Documentation Agent and as a Lender
 
 
By:
/s/  LILLIAN KIM      

--------------------------------------------------------------------------------

Name: Lillian Kim
Title: Authorized Signatory

48

--------------------------------------------------------------------------------

    DEUTSCHE BANK SECURITIES, INC., as Co-Documentation Agent
 
 
By:
/s/  WILLIAM W. MCGINTY      

--------------------------------------------------------------------------------

Name: William W. McGinty
Title: Director
/s/  CHRISTOPHER S. HALL      

--------------------------------------------------------------------------------

Christopher S. Hall
Managing Director

    CITIBANK, N.A., as a Lender
 
 
By:
/s/  ELIZABETH H. MINNELLA      

--------------------------------------------------------------------------------

Name: Elizabeth H. Minnella
Title: Director & VP

    DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender
 
 
By:
/s/  WILLIAM W. MCGINTY      

--------------------------------------------------------------------------------

Name: William W. McGinty
Title: Director
/s/  CHRISTOPHER S. HALL      

--------------------------------------------------------------------------------

Christopher S. Hall
Managing Director

    SUMITOMO MITSUI BANKING CORPORATION (as successor to The Sumitomo Bank,
Limited), as a Lender
 
 
By:
/s/  LEO E. PAGARIGAN      

--------------------------------------------------------------------------------

Name: Leo E. Pagarigan
Title: Senior Vice President             By: /s/  DAVID W. KEE      

--------------------------------------------------------------------------------

Name: David W. Kee
Title: Vice President             ABN AMRO BANK N.V., as a Lender
 
 
By:
/s/  FRANCES O'R. LOGAN      

--------------------------------------------------------------------------------

Name: Frances O'R. Logan
Title:    Senior Vice President             THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
/s/  BRENDA S. INSULL      

--------------------------------------------------------------------------------

Name: Brenda S. Insull
Title: Authorized Signatory        

49

--------------------------------------------------------------------------------

    BANK ONE, NA, as a Lender
 
 
By:
/s/  JENNIFER L. JONES      

--------------------------------------------------------------------------------

Name: Jennifer L. Jones
Title:    Director             DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN
BRANCHES, as a Lender
 
 
By:
/s/  MICHAEL S. GREENBERG      

--------------------------------------------------------------------------------

Name: Michael S. Greenberg
Title: Vice President             By: /s/  WILLIAM E. LAMBERT      

--------------------------------------------------------------------------------

Name: William E. Lambert
Title: Vice President             BARCLAYS BANK PLC, as a Lender
 
 
By:
/s/  L. PETER YETMAN      

--------------------------------------------------------------------------------

Name: L. Peter Yetman
Title: Director             MIZUHO CORPORATE BANK, LTD., as a Lender
 
 
By:
/s/  RAYMOND VENTURA      

--------------------------------------------------------------------------------

Name: Raymond Ventura
Title: Senior Vice President

    CREDIT SUISSE FIRST BOSTON, as a Lender
 
 
By:
/s/  SOVANNA DAY-GOINS      

--------------------------------------------------------------------------------

Name: Sovanna Day-Goins
Title: Vice President
/s/  DOREEN B. WELCH      

--------------------------------------------------------------------------------

Doreen B. Welch
Associate

    MELLON BANK, N.A., as a Lender
 
 
By:
/s/  RAGHUNATHA REDDY      

--------------------------------------------------------------------------------

Name: Raghunatha Reddy
Title: Lending Officer        

50

--------------------------------------------------------------------------------

    THE ROYAL BANK OF SCOTLAND PLC, as a Lender
 
 
By:
/s/  DAVID A. LUCAS      

--------------------------------------------------------------------------------

Name: David A. Lucas
Title: Senior Vice President

    WESTLB AG, NEW YORK BRANCH, as a Lender
 
 
By:
/s/  SALVATORE BATTINELLI      

--------------------------------------------------------------------------------

Name: Salvatore Battinelli
Title: Managing Director
/s/  RICHARD J. PEARSE      

--------------------------------------------------------------------------------

Richard J. Pearse
Executive Director               LLOYDS TSB BANK PLC, as a Lender
 
 
By:
/s/  WINDSOR R. DAVIES      

--------------------------------------------------------------------------------

Name: Windsor R. Davies
Title: Director, Corporate
Banking USA
    

--------------------------------------------------------------------------------

Lisa Maguire
Assistant Vice President
Corporate Banking USA

    UBS AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
By:
/s/  WILFRED V. SAINT      

--------------------------------------------------------------------------------

Name: Wilfred V. Saint
Title: Associate Director Banking Products             By:
/s/  [ILLEGIBLE]      

--------------------------------------------------------------------------------

Name:
Title:             THE BANK OF NEW YORK, as a Lender
 
 
By:
/s/  JOHN R. CIULLA      

--------------------------------------------------------------------------------

Name: John R. Ciulla
Title: Vice President             NATIONAL AUSTRALIA BANK LIMITED, as a Lender
 
 
By:
/s/  EDUARDO SALAZAR      

--------------------------------------------------------------------------------

Name: Eduardo Salazar
Title: Head, TMT—Americas        

51

--------------------------------------------------------------------------------

    FLEET NATIONAL BANK, as a Lender
 
 
By:
/s/  LAURA NEENAN      

--------------------------------------------------------------------------------

Name: Laura Neenan
Title: Vice President             MERRILL LYNCH BANK USA, as a Lender
 
 
By:
/s/  LOUIS ALDER      

--------------------------------------------------------------------------------

Name: Louis Alder
Title: Vice President

52

--------------------------------------------------------------------------------
